

Exhibit 10.7




THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF JULY 16, 2010 (THE "SUBORDINATION
AGREEMENT") BY AND AMONG GENERAL FINANCE CORPORATION (THE "COMPANY"), UNION BANK
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE "SENIOR LENDER") AND LAMINAR
DIRECT CAPITAL, L.L.C., TO THE INDEBTEDNESS (INCLUDING ACCRUED INTEREST) OWED BY
THE COMPANY PURSUANT TO THAT CERTAIN COMMERCIAL CREDIT AGREEMENT DATED AS OF
MARCH 28, 2008 BY AND BETWEEN THE COMPANY AND THE SENIOR LENDERS FROM TIME TO
TIME PARTY THERETO, AND THE OTHER DOCUMENTS RELATED THERETO AS SUCH LOAN
AGREEMENT AND OTHER DOCUMENTS HAVE BEEN AMENDED AND MAY BE FURTHER AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.


INVESTMENT AGREEMENT


dated as of July 16, 2010


by and among


GENERAL FINANCE CORPORATION,
as the Borrower,


and


LAMINAR DIRECT CAPITAL, L.L.C.,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO










$15,000,000 Senior Subordinated Notes due July 16, 2013



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





Section
         
Page
             
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
2
   
1.01
 
Defined Terms.
 
2
   
1.02
 
Other Interpretive Provisions.
 
17
   
1.03
 
Accounting Terms.
 
17
   
1.04
 
Rounding.
 
18
   
1.05
 
References to Agreements and Laws.
 
18
   
1.06
 
Times of Day.
 
18
ARTICLE II. NOTES
 
18
   
2.01
 
Authorization and Issuance of the Notes.
 
18
ARTICLE III. PURCHASE AND SALE
 
18
   
3.01
 
Purchase and Sale of the Notes.
 
18
ARTICLE IV. TERMS OF NOTES
 
19
   
4.01
 
Repayment of Principal.
 
19
   
4.02
 
Payments of Interest.
 
19
   
4.03
 
Mandatory Prepayments of the Notes.
 
19
   
4.04
 
Optional Prepayments of the Notes.
 
21
   
4.05
 
Mandatory Offer to Prepay upon a Change of Control.
 
21
   
4.06
 
Direct Payment.
 
22
   
4.07
 
Taxes.
 
22
ARTICLE V. CONDITIONS PRECEDENT TO CLOSING
 
23
   
5.01
 
Conditions To Closing.
 
23
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
26
   
6.01
 
Existence, Qualification and Power; Compliance with Laws.
 
26
   
6.02
 
Authorization; No Contravention.
 
26
   
6.03
 
Governmental Authorization; Other Consents.
 
27
   
6.04
 
Binding Effect.
 
27
   
6.05
 
Financial Statements; No Material Adverse Effect; No Internal Control Event.
 
27
   
6.06
 
Litigation.
 
27
   
6.07
 
No Default.
 
28
   
6.08
 
Ownership of Property; Liens.
 
28
   
6.09
 
Use of Proceeds.
 
28
   
6.10
 
Environmental Compliance.
 
28
   
6.11
 
Insurance.
 
28
   
6.12
 
Taxes.
 
29
   
6.13
 
ERISA Compliance.
 
29
   
6.14
 
Subsidiaries; Equity Investments
 
29




 
i

--------------------------------------------------------------------------------

 




   
6.15
 
Margin Regulations; Investment Company Act.
 
30
   
6.16
 
Disclosure.
 
30
   
6.17
 
Compliance with Laws.
 
30
   
6.18
 
Intellectual Property; Licenses, Etc.
 
30
   
6.19
 
Solvency.
 
31
   
6.20
 
Compliance with Securities Laws.
 
31
   
6.21
 
Transaction Representations.
 
31
   
6.22
 
[Intentinally Omitted].
 
31
   
6.23
 
Material Agreements.
 
31
   
6.24
 
Transactions with Affiliates.
 
32
ARTICLE VIA. REPRESENTATIONS AND WARRANTIES OF THE LENDERS
 
32
ARTICLE VII. AFFIRMATIVE COVENANTS
 
34
   
7.01
 
[Intentionally Omitted].
 
34
   
7.02
 
Modifications of Financial Covenants.
 
34
   
7.03
 
Remarketing Cooperation.
 
34
   
7.04
 
[Intentionally Omitted].
 
34
   
7.05
 
Financial Information, Etc.
 
35
   
7.06
 
Legal Existence; Etc.
 
36
   
7.07
 
Payment of Obligations.
 
36
   
7.08
 
[Intentionally Omitted].
 
36
   
7.09
 
[Intentionally Omitted]
 
37
   
7.10
 
Insurance.
 
37
   
7.11
 
Properties.
 
37
   
7.12
 
Compliance with Laws.
 
37
   
7.13
 
Additional Guarantors.
 
37
   
7.14
 
Payment of Obligations.
 
37
   
7.15
 
Material Agreements.
 
38
   
7.16
 
Books and Records.
 
38
   
7.17
 
Use of Proceeds.
 
38
ARTICLE VIII. NEGATIVE AND FINANCIAL COVENANTS
 
38
   
8.01
 
Anti-Layering.
 
38
   
8.02
 
Limitations on Ownership of Senior Indebtedness.
 
38
   
8.03
 
Modifications of Senior Transaction Documents and Pac-Van Credit Documents
38
   
8.04
 
Encumbrances.
 
39
   
8.05
 
Sale or Transfer of Assets
 
40
   
8.06
 
Merger and Consolidation.
 
40
   
8.07
 
Other Indebtedness.
 
40
   
8.08
 
Ownership of Subsidiaries.
 
40
   
8.09
 
Restricted Payments; Management Fees
 
40




 
ii

--------------------------------------------------------------------------------

 




   
8.10
 
ERISA Event.
 
41
   
8.11
 
Material Adverse Condition.
 
41
   
8.12
 
Investments.
 
41
   
8.13
 
[Intentionally Omitted].
 
42
   
8.14
 
Ownership.
 
42
   
8.15
 
Financial Covenants.
 
42
   
8.16
 
Prepayment of other Indebtedness.
 
43
   
8.17
 
[Intentionally Omitted].
 
43
   
8.18
 
Restrictions on Holding Companies.
 
43
   
8.19
 
Affiliate Transactions.
 
43
   
8.20
 
Changes to Organization Documents; Fiscal Year; Etc.
 
43
   
8.21
 
Restrictions on Activities of, and Investments in, GFN Mobile Storage.
 
43
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
 
44
   
9.01
 
Events of Default.
 
44
   
9.02
 
Remedies Upon Event of Default.
 
46
   
9.03
 
Other Remedies.
 
46
   
9.04
 
Rescission of Acceleration.
 
46
ARTICLE X. MISCELLANEOUS
 
47
   
10.01
 
Entire Agreement.
 
47
   
10.02
 
Reimbursement of Expenses.
 
47
   
10.03
 
Survival of Agreements and Representations and Warranties.
 
47
   
10.04
 
No Waiver.
 
48
   
10.05
 
Binding Effect; Participations.
 
48
   
10.06
 
Initial Holder.
 
48
   
10.07
 
Cumulative Powers.
 
48
   
10.08
 
Loss of Securities; Reissue of Securities in Lesser Denominations.
 
48
   
10.09
 
Communications.
 
49
   
10.10
 
Form, Registration, Transfer and Exchange of Notes; Lost Notes.
 
49
   
10.11
 
Confidentiality; Public Announcements.
 
51
   
10.12
 
Governing Law.
 
52
   
10.13
 
Headings.
 
52
   
10.14
 
Multiple Originals.
 
52
   
10.15
 
Amendment or Waiver.
 
53
   
10.16
 
Waiver of Jury Trial.
 
53
   
10.17
 
Consent to Jurisdiction and Service of Process.
 
53
   
10.18
 
Indemnification; Damage Waiver.
 
54
   
10.19
 
Regulatory Requirements.
 
55
   
10.20
 
USA Patriot-Act Notice.
 
55




 
iii

--------------------------------------------------------------------------------

 



ARTICLE XI. AGENCY PROVISIONS
 
55
   
11.01
 
Appointment.
 
55
   
11.02
 
Delegation of Duties.
 
56
   
11.03
 
Exculpatory Provisions.
 
56
   
11.04
 
Reliance by Administrative Agent.
 
56
   
11.05
 
Notices of Default.
 
57
   
11.06
 
Non-Reliance on the Administrative Agent and Other Lenders.
 
57
   
11.07
 
Indemnification.
 
57
   
11.08
 
The Administrative Agent in Its Individual Capacity.
 
58
   
11.09
 
Resignation of the Administrative Agent; Successor Administrative Agent.
 
58
   
11.10
 
Reimbursement by Lenders.
 
58






 
iv

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES


SCHEDULES


3.01
 
Issue Price of Notes and Warrants
6.1
 
Environmental Compliance
6.18
 
IP Rights
6.23
 
Material Agreements
6.24
 
Affiliate Transactions
6.25
 
Capitalization
10.09
 
Addresses of Loan Parties and Lenders





EXHIBITS


A
 
Form of Note
B
 
Form of Compliance Certificate
C
 
Form of Closing Certificate
D
 
Form of Solvency Certificate






 
v

--------------------------------------------------------------------------------

 


INVESTMENT AGREEMENT


THIS INVESTMENT AGREEMENT (this "Agreement") is made and entered into as of July
16, 2010 among GENERAL FINANCE CORPORATION, a Delaware corporation (the
"Borrower"), LAMINAR DIRECT CAPITAL, L.L.C., a Delaware limited liability
company, as administrative agent (acting in such capacity, the "Administrative
Agent") and the other lenders from time to time party hereto (collectively, the
"Lenders" and each individually, a "Lender").


STATEMENT OF PURPOSE


A.           Pac-Van, Inc., an Indiana corporation ("Pac-Van"), issued senior
subordinated notes to the Lenders in the aggregate original principal amount of
$25,000,000 (the "Existing Notes") pursuant to the terms of that certain
Investment Agreement dated as of August 2, 2006, among Pac-Van (as successor to
PVI Acquisition Corporation), Mobile Office Acquisition Corp, a Delaware
corporation ("MOAC"), the lenders from time to time party thereto, and the
Administrative Agent (as successor to Laminar Direct Capital L.P.), as
collateral agent for such lenders (such Investment Agreement, as amended by the
First Amendment to Investment Agreement and Waiver dated as of August 23, 2007
and the Second Amendment to Investment Agreement dated as of September 23, 2008,
the "Original Investment Agreement").


B.           GFN North America Corp., a Delaware corporation ("GFNA"), a wholly
owned subsidiary of the Borrower was organized by the Borrower to acquire
pursuant to the Parent Merger (defined below) all of the issued and outstanding
Capital Stock of the MOAC and Pac-Van.


C.           Pursuant to the Parent Merger Agreement (as hereinafter defined),
MOAC consummated a merger (the "Parent Merger") with GFNA in which GFNA was the
surviving corporation and as a result of which GFNA (i) assumed all of the
obligations and liabilities of MOAC, including becoming a party to and assuming
all of the obligations of MOAC under the Original Investment Agreement and the
other Loan Documents and (ii) acquired of the assets of MOAC, including all of
the issued and outstanding Capital Stock of Pac-Van.


D.           In connection with the transactions contemplated by the Parent
Merger Agreement, the Original Investment Agreement was amended and restated in
its entirety pursuant to the terms of the Amended and Restated Investment
Agreement dated as of October 1, 2008, among Pac-Van, GFNA, the lenders from
time to time party thereto and the Administrative Agent, as collateral agent for
such lenders the "Existing Investment Agreement").


E.           The parties to the Existing Investment Agreement intend to (i)
repay a portion of the Existing Notes in an amount equal to $10,000,000 and (ii)
exchange the remainder of the Existing Notes in an amount equal to $15,000,000
into the Notes hereunder, and (iii) terminate the Existing Investment Agreement.


AGREEMENT


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



 
1

--------------------------------------------------------------------------------

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


"Acquisition" means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of all of the
Capital Stock or all or substantially all of the property, or a business unit or
product line, of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


"Administrative Agent" has the meaning set forth in the first paragraph of this
Agreement.


"Affiliate" shall mean, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such entity or individual or is a director, manager or executive officer of
such entity.


"Agreement" has the meaning set forth in the first paragraph hereof.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Assignment and Assumption" has the meaning set forth in Section 10.10.


"Attorney Costs" means and includes all reasonable fees, out of pocket expenses
and disbursements of any law firm or other external counsel.


"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease, and (c) all
Synthetic Debt of such Person.


"Audited Financial Statements" means a collective reference to (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended June 30, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.


"Borrower" has the meaning set forth in the first paragraph of this Agreement.


"Borrower Intercreditor Agreement" means the Subordination and Intercreditor
Agreement, dated as of the Closing Date among the Borrower, the Senior Lender
and Laminar, as subordinated agent for the Lenders.


"Borrower Subsidiaries" means all Subsidiaries of the Borrower, other than any
Foreign Subsidiary, GFN U.S. Australasia Holdings, Inc., a Delaware corporation
and GFN Mobile Storage.



 
2

--------------------------------------------------------------------------------

 

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Houston, TX or New York, NY.


"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


"Capital Stock" shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.


"Change of Control" means each and every issue, sale, transfer, pledge or other
disposition, directly or indirectly, of shares of capital stock or other
ownership interests, as applicable, which, after giving effect thereto, results
in:


(a)           with respect to the Borrower:


(A)          any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding (i) any natural
person that is an officer or director of, or any group consisting of natural
persons that are officers or directors of, the Borrower as of the Closing Date
and (ii) any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have "beneficial ownership" of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
"option right")), directly or indirectly, of 49% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such "person" or "group" has
the right to acquire pursuant to any option right); or


(B)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or



 
3

--------------------------------------------------------------------------------

 

(C)          any Person or two or more Persons acting in concert (other than any
natural Person that is an officer or director of, or two or more natural Persons
that are officers or directors of, the Borrower as of the Closing Date) shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 49% or more of
the combined voting power of such securities; or


(b)          with respect to GFNA, the Borrower failing to own legally and
beneficially (directly or indirectly) eighty percent (80%) of the Capital Stock
of GFNA; or


(c)          with respect to Pac-Van, GFNA failing to own legally and
beneficially (directly or indirectly) one hundred percent (100%) of the Capital
Stock of Pac-Van; or


(d)            with respect to each of the Subsidiaries of Pac-Van, Pac-Van
failing to own legally or beneficially (directly or indirectly) one hundred
percent (100%) of the Capital Stock of each such Subsidiary; or


(e)           there shall have occurred under the Senior Transaction Documents
or the Pac-Van Credit Documents, a “Change of Control” or similar provision (as
set forth in such Senior Transaction Documents or Pac-Van Credit Documents, as
applicable).


"Change of Control Offer" has the meaning set forth in Section 4.05(a).


"Change of Control Payment" has the meaning set forth in Section 4.05(a).


"Change of Control Payment Date" has the meaning set forth in Section 4.05(a).


"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar import, together with the regulations thereunder, in each
case as in effect from time to time.  References to sections of the Code shall
be construed to also refer to any successor sections.


"Compliance Certificate" has the meaning set forth in Section 7.05(c).


"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
plus, without duplication the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense, (ii) the
provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries, (iii) depreciation and amortization expense, (iv)
non-cash expenses of the Borrower resulting from the grant of stock options and
other equity-based incentives or similar agreement to employees of the Borrower
or any Subsidiary pursuant to a written plan of agreement, (v) foreign currency
exchange gain (or loss) and (vi) interest income.  In addition, it is
acknowledged and agreed that for the purposes of all calculations of
Consolidated EBITDA hereunder, after the consummation of any Permitted
Acquisition, income statement items, cash flow statement items and other balance
sheet items (whether positive or negative) attributable to the Person or
property acquired shall, to the extent not otherwise included in such items for
the Borrower and its Subsidiaries in accordance with GAAP, be included to the
extent relating to any period applicable in such calculations.

 
4

--------------------------------------------------------------------------------

 

"Consolidated Funded Debt" shall mean, as of any date of determination, all
Funded Debt of the Borrower and the Subsidiaries of the Borrower on a
consolidated basis.


"Consolidated Interest Expense" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, interest expense for such period,
including but not limited to interest owed hereunder, under the Senior
Indebtedness, the Pac-Van Indebtedness, the Royal Wolf Indebtedness and all
imputed interest on Capitalized Leases.


"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (or loss) for such period,
excluding any gains from Dispositions, any extraordinary gains, and any gains
from discontinued operations.


"Contractual Obligations" shall mean, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" has the meaning set forth in Section 4.02(c).


"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


"Disposition Proceeds" has the meaning set forth in Section 4.03(b).


"Dollar" and "$" mean lawful money of the United States.


"Eligible Transferee" means:  (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent; provided, that, notwithstanding the foregoing,
"Eligible Transferee" shall not include the Borrower, GFNA, Pac-Van, Ronald F.
Valenta, Ronald L. Havner, Jr. or any of their Affiliates or Subsidiaries.


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.



 
5

--------------------------------------------------------------------------------

 

"ERISA Affiliate" shall mean any (a) corporation which is or was at any time a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code) as the Loan Parties or any of their
Subsidiaries; (b) partnership or other trade or business (whether or not
incorporated) at any time under common control (within the meaning of Section
414(c) of the Internal Revenue Code) with the Loan Parties or any of their
Subsidiaries; and (c) member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Loan Parties or
any of their Subsidiaries, any corporation described in clause (a) above, or any
partnership or trade or business described in clause (b) above.


"ERISA Event" means: (a) a Reportable Event with respect to a Pension Plan; (b)
a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


"Event of Default" has the meaning set forth in Section 9.01.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.


"Existing Investment Agreement" has the meaning specified in the Statement of
Purpose.


"Existing Notes" has the meaning specified in the Statement of Purpose.


"Financial Affiliate" means a Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).


"Foreign Subsidiary" shall mean, with respect to any Person, any Subsidiary of
such Person that is not organized under the laws of any political subdivision of
the United States.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fund" means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.


"Funded Debt" shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person other than Indebtedness of the type referred to in
clauses (c) of the definition of "Indebtedness."



 
6

--------------------------------------------------------------------------------

 

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


"GFN Mobile Storage" means GFN Mobile Storage Group, Inc., a Delaware
corporation.


"GFNA" has the meaning specified in the Statement of Purpose.


"Government Acts" shall mean any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority.


"Governmental Authority" shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.


"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.


"Guarantors" shall mean, collectively, each direct and indirect Subsidiary of
the Borrower (other than any Foreign Subsidiary, GFN Mobile Storage and GFN U.S.
Australasia Holdings, Inc., a Delaware corporation) and each other Person that
hereafter provides a guaranty of the Subdebt Obligations, in each case together
with their successors and permitted assigns, and "Guarantor" shall mean any one
of them.


"Indebtedness" means, with respect to any Person, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:  (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created); (e) indebtedness (excluding prepaid

 
7

--------------------------------------------------------------------------------

 

interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) all Attributable Indebtedness of
such Person; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person or any other Person or any warrant, right or option to acquire such
Capital Stock, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and  (h) all Guarantees of such Person in respect of any of
the foregoing.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.


"Indemnified Party" has the meaning set forth in Section 10.18.


"Ineligible Securities" means Securities which may not be underwritten or dealt
in by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1993 (12 U.S.C. §24, Seventh), as amended.


"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any Debtor Relief Law.


"Intercreditor Agreements" means the Borrower Intercreditor Agreement and the
Pac-Van Intercreditor Agreement, collectively.


"Interest Payment Date" has the meaning set forth in Section 4.02(a).


"Interest Period" means the period commencing on the date the Notes are
disbursed or continued and ending on the date one, two or three months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interested Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.


"Investment" in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment inventory and supplies

 
8

--------------------------------------------------------------------------------

 

in the ordinary course of business) or (d) any other capital contribution to or
investment in such Person, including, without limitation, any Guarantee
(including any support for a letter of credit issued on behalf of such Person)
incurred for the benefit of such Person and any Disposition to such Person for
consideration less than the fair market value of the Property disposed in such
transaction, but excluding any Restricted Payment to such Person.  Investments
which are capital contributions or purchases of Capital Stock which have a right
to participate in the profits of the issuer thereof shall be valued at the
amount (or, in the case of any Investment made with Property other than cash,
the book value of such Property) actually contributed or paid (including cash
and non-cash consideration and any assumption of Indebtedness) to purchase such
Capital Stock as of the date of such contribution or payment, less the amount of
all repayments and returns of principal or capital thereon to the extent paid in
cash or Cash Equivalents (or, in the case of any Investment made with property
other than cash, upon return of such property, by an amount equal to the lesser
of the book value of such property at the time of such Investment or the fair
market value of such property at the time of such return) and received after the
Closing Date.  Investments which are loans, advances, extensions of credit or
Guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees.


"IPO", with respect to any Person, means an initial public offering of Capital
Stock of such Person, or such Person becoming subject to the Exchange Act.


"IP Rights" has the meaning set forth in Section 6.18.


"IRS" means the United States Internal Revenue Service.


"Laminar" means Laminar Direct Capital L.L.C., a Delaware limited liability
company, and its successors and assigns.


"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case having the force of law.


"Lender" or "Lenders" has the meaning set forth in the introductory paragraph
hereto and their respective successors and assigns.


"LIBOR" shall mean, for any Interest Period, a rate per annum (rounded upwards,
if necessary, to the nearest 1/16 of 1%) equal to (i) the rate of interest which
is identified and normally published by Bloomberg Professional Service Page BBAM
1 as the offered rate for loans for the applicable Interest Period under the
caption British Bankers Association LIBOR Rates as of 11:00 a.m.  (London time),
on the second full Business Day next preceding the first day of such Interest
Period; divided by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the FRB (or any successor thereto)
for "Eurocurrency Liabilities" (as defined therein).  If (w) Bloomberg
Professional Service no longer reports the LIBOR, (x) if such index no longer
exists, (y) if Page BBAM 1 no longer exists or (z) it shall become illegal for
Lenders to provide loans with an interest rate based upon "LIBOR", the Required
Lenders may select a replacement index or replacement page, as the case may be,
satisfactory to the Required Lenders.



 
9

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


"Loan Documents" means this Agreement, the Notes, the Subdebt Guaranty and any
guaranty or similar document executed by any Person or Persons and the
Administrative Agent in connection with this Agreement, the exhibits and
schedules attached to any of the aforementioned documents and any other
documents entered into in connection therewith.
"Loan Parties" means, collectively, the Borrower and the Guarantors.


"Losses" has the meaning set forth in Section 10.18.


"Master Restructure Agreement" means the Master Restructure and Debt Exchange
Agreement, dated as of the date hereof, among Pac-Van, GFNA, the lenders party
to the Existing Investment Agreement and the Administrative Agent.


"Material Adverse Effect" means (a) a material adverse effect on the properties,
assets, liabilities (actual or contingent), business, operations, prospects,
income or condition (financial or otherwise) of Borrower or the Borrower and its
Subsidiaries, (b) a material impairment of the ability of any Loan Party, to
perform its obligations under any of the Loan Documents to which it is a party
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.


"Maturity Date" has the meaning set forth in Section 4.01.


"MOAC" has the meaning specified in the Statement of Purpose.


"Multiemployer Plan" shall mean a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA and (a) which is, or within the immediately preceding six
(6) years was, contributed to by any Loan Parties or any of their Subsidiaries
or ERISA Affiliates or (b) with respect to which any Loan Parties or any of
their Subsidiaries may incur any liability.


"Net Cash Proceeds" means:


(a)           with respect to any incurrence of any Indebtedness by any Loan
Party, the aggregate amount of all cash received by such Loan Party in respect
of such Indebtedness, net of all reasonable fees, discounts, commissions and
expenses incurred by such Loan Party in connection therewith;


(b)           with respect to the sale of any asset by any Loan Party or any
Recovery Event, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) or Recovery Event over (ii) the sum
of (A) the principal amount of any Indebtedness that is secured by such asset
and that is required to be repaid in connection with the sale thereof (other
than Indebtedness under the Loan Documents), (B) the out-of-pocket fees and
expenses incurred by such Loan Party in connection with such sale or Recovery
Event, (C) income taxes reasonably estimated to be actually payable

 
10

--------------------------------------------------------------------------------

 

within two years of the date of the relevant asset sale as a result of any gain
recognized in connection therewith and (D) reasonable reserves for
indemnification established in connection with such sale in accordance with
GAAP; and


(c)           with respect to the sale of any Capital Stock by any Loan Party,
the excess of (i) the sum of the cash and cash equivalents received in
connection with such sale over (ii) the underwriting discounts and commissions,
fees and other out-of-pocket expenses, incurred by such Loan Party in connection
with such sale.


"Note" or "Notes" has the meaning set forth in Section 2.01, as the same may be
modified, supplemented, restated and/or amended from time to time in accordance
with the terms hereof and thereof.


"Observer" has the meaning set forth in Section 7.01.


"Offering Memorandum" has the meaning set forth in Section 7.03.


"Organization Documents" means:  (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Original Investment Agreement" has the meaning specified in the Statement of
Purpose.


"Other Taxes" has the meaning set forth in Section 4.07(b).


"Pac-Van" has the meaning specified in the Statement of Purpose.


"Pac-Van Credit Documents" means that certain Revolving Credit and Security
Agreement, dated as of July 16, 2010, among PNC Bank, National Association, as a
lender and as administrative agent and collateral agent, Wells Fargo Bank,
National Association, as a lender and as syndication agent, the lenders from
time to time party thereto, PNC Capital Markets LLC, as sole lead arranger and
sole bookrunner, Pac-Van, as borrower and the guarantors party thereto.


"Pac-Van Indebtedness" means (a) the principal amount of any indebtedness of the
Borrower and any of its Subsidiaries now existing or hereafter incurred or due
under the Pac-Van Credit Documents (or under any agreement executed in
connection with any extension, refinancing, refunding or renewal thereof
(whether or not with the lenders party to the Pac-Van Credit Documents as of the
date hereof or any third party lender), (b) interest (including any interest,
accruing after the commencement of any action or proceeding under any
bankruptcy, insolvency or other similar law, and any interest that would have
accrued but for the commencement of any such proceeding, whether or not any such
interest is allowed as an enforceable claim in such proceeding), (c) all
obligations owing under any Swap Contract entered into with any person which, at
the time such Swap Contract was entered into, was a lender or an Affiliate of a
lender under the Pac-Van Credit Documents, and (d) any other obligations
(including any fee or expense) due on or with respect to such Pac-Van
Indebtedness or payable with respect to such Pac-Van Indebtedness; provided,
however, that the aggregate principal amount of the Pac-Van Indebtedness

 
11

--------------------------------------------------------------------------------

 

(including letters of credit) may not exceed at any time outstanding the amount
permitted under the Pac-Van Intercreditor Agreement.


"Pac-Van Intercreditor Agreement" means the Subordination and Intercreditor
Agreement, dated as of the Closing Date among Pac-Van, GFNA, PNC Bank, National
Association, as administrative agent for the lenders under the Pac-Van Credit
Documents and Laminar, as subordinated agent for the Lenders.


"Parent Merger" has the meaning specified in the Statement of Purpose.


"Parent Merger Agreement" means that certain Agreement and Plan of Merger dated
as of July 24, 2008, by and among the Borrower, GFNA, Pac-Van, MOAC and the
shareholders of MOAC, and all exhibits and schedules thereto; provided that the
Required Lenders shall have approved any material amendment, supplement or other
modification thereto (including, without limitation, the waiver of any material
condition to closing).


"Parent Merger Documents" means the Parent Merger Agreement and each other
document, instrument, certificate and agreement executed or delivered in
connection therewith or otherwise referred to therein or contemplated thereby,
and all exhibits and schedules thereto; provided that the Required Lenders shall
have approved any material amendment, supplement or other modification thereto
(including, without limitation, the waiver of any material condition to
closing).


"Patriot Act" has the meaning set forth in Section 10.20.


"PBGC" means the Pension Benefit Guaranty Corporation.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


"Permitted Acquisition" means an Acquisition permitted pursuant to the terms of
Section 8.12(e).


"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity or government (whether national, Federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).


"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


"Principal" has the meaning set forth in Section 4.01.


"PTE" has the meaning set forth in Article VIA.


"QPAM" has the meaning set forth in Article VIA.


"QPAM Exception" has the meaning set forth in Article VIA.



 
12

--------------------------------------------------------------------------------

 

"Recovery Event" shall mean the receipt by any Loan Party or any Borrower
Subsidiary of any cash insurance proceeds or condemnation or expropriation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property or assets.


"Regulatory Requirement" has the meaning set forth in Section 10.19.


"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


"Required Lenders" means, as of the date of any determination, Lenders holding
more than 51.0% of the outstanding Principal of the Notes.


"Resale Materials" has the meaning set forth in Section 7.


"Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, treasurer or corporate controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


"Restricted Payment" means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Capital Stock of any Person or any of its Subsidiaries, or (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Capital Stock, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or (c) any
option, warrant or other right to acquire any such dividend or other
distribution or payment.


"Royal Wolf Credit Documents" means all documents and instruments evidencing the
Indebtedness of GFN U.S. Australasia Holdings, Inc. and its Subsidiaries to each
of Australia and New Zealand Banking Group Limited and Bison Capital Australia,
L.P. and any refinancings thereof.


"Sarbanes Oxley" means the Sarbanes-Oxley Act of 2002.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.


"Securities Laws" means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.


"Senior Lender" means Union Bank, in its capacity as the lender under the Senior
Credit Agreement (and its successors and assigns pursuant to the terms of the
Senior Credit Agreement)

 
13

--------------------------------------------------------------------------------

 

"Senior Credit Agreement" means the Commercial Credit Agreement dated as of
March 28, 2008, among the Borrower, the Senior Lender, the other lenders party
thereto, or any agreements refinancing, replacing or otherwise restructuring all
or any portion of the Senior Indebtedness under such agreements or any successor
or replacement agreement and whether with the same or any other agent, lender or
group of lenders (as amended by the First Amendment thereto dated as of March 3,
2009, and as thereafter refinanced, replaced, restructured, amended or otherwise
modified from time to time in accordance with its terms and the terms of this
Agreement (including but not limited to Section 8.03) and the Borrower
Intercreditor Agreement).


"Senior Indebtedness" means (a) the principal amount of any indebtedness of the
Borrower now existing or hereafter incurred or due under the Senior Credit
Agreement (or under any agreement executed in connection with any extension,
refinancing, refunding or renewal thereof (whether or not with the lenders party
to the Senior Credit Agreement as of the date hereof or any third party lender)
and under the other Senior Transaction Documents, (b) interest (including any
interest, accruing after the commencement of any action or proceeding under any
bankruptcy, insolvency or other similar law, and any interest that would have
accrued but for the commencement of any such proceeding, whether or not any such
interest is allowed as an enforceable claim in such proceeding),  (c) all
obligations owing under any Swap Contract entered into with any person which, at
the time such Swap Contract was entered into, was a Senior Lender or an
Affiliate of a Senior Lender under the Senior Credit Agreement, and (d) any
other obligations (including any fee or expense) due on or with respect to such
Senior Indebtedness or payable with respect to such Senior Indebtedness;
provided, however, that the aggregate principal amount of the Senior
Indebtedness (including letters of credit) may not exceed at any time
outstanding $1,000,000 (as reduced by the amount of all permanent commitment
reductions on revolving loan facilities); provided, further, however, that any
and all amendments, modifications, renewals, replacements, restatements,
supplements, extensions and refinancings of the Senior Transaction Documents
must comply with, and are subject to, the terms of Section 8.03 of this
Agreement and the Borrower Intercreditor Agreement.  Notwithstanding anything to
the contrary in the foregoing, "Senior Indebtedness" shall not include that
portion of indebtedness (and any interest, premium, fees, expenses or other
amounts due thereon or related thereto) incurred or arising under the Senior
Transaction Documents that is incurred in violation of the provisos in the
preceding sentence.


"Senior Transaction Documents" means the Senior Credit Agreement, each of the
notes and loans representing Senior Indebtedness and each of the guaranties and
other security documents securing such Senior Indebtedness and each document and
agreement refinancing, replacing or otherwise restructuring all or any portion
of the Senior Indebtedness under such agreements or any successor or replacement
agreement and whether with the same or any other agent, lender or group of
lenders, in each case as refinanced, replaced, amended, modified, supplemented
or restated from time to time, in accordance with their terms and the terms of
this Agreement (including but not limited to Section 8.03) and the Borrower
Intercreditor Agreement).


"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person believes it is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small working and
permanent capital after giving due consideration to the prevailing practice in
the industry in which such Person is engaged or is to engage, (d) the fair value
of the property of such Person (on a going concern basis) is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person (on a going concern basis) is not less than the amount that will

 
14

--------------------------------------------------------------------------------

 

be required to pay the probable liability of such Person on its debts as they
become absolute and matured.  In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability for which such Person is not entitled to indemnification.


"Source" has the meaning set forth in Article VIA.


"Subdebt Guaranty" means that certain Continuing Unconditional Guaranty dated as
of the Closing Date given by the Guarantors in favor of the Administrative
Agent, for the ratable benefit of the Lenders.


"Subdebt Indebtedness" means all Indebtedness, liabilities and other obligations
of any and every kind and nature now existing or hereafter arising, contingent
or otherwise, of the Borrower or any other Loan Party under, in connection with,
or evidenced or secured by this Agreement, the Notes and any of the other Loan
Documents including, without limitation, obligations to pay (a) principal,
(b) interest or premium (including any interest or premium accruing after the
filing of a petition in bankruptcy or the commencement of any reorganization,
regardless of whether the same is allowed as a claim in such proceeding),
(c) fees, (d) costs, expenses and other amounts related to any indemnity against
loss, damage or liability and (e) any other monetary obligation.


"Subdebt Obligations" means all advances to, and debts, liabilities, fees,
commissions, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Notes, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not, at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, association, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has more
than a fifty percent (50%) interest in the total capital, total income and/or
total ownership interests of such entity at any time and (c) any partnership in
which such Person is a general partner.  All references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower only.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 
15

--------------------------------------------------------------------------------

 

agreement (any such master agreement, together with any related schedules, a
"Master Agreement"), including any such obligations or liabilities under any
Master Agreement.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


"Synthetic Debt" means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
"Indebtedness" or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"Taxes" has the meaning set forth in Section 4.07(a).


"Threshold Amount" means $1,500,000.


"Total Leverage Ratio" shall mean, as of the last day of each fiscal quarter of
the Borrower, the ratio of (a) Consolidated Funded Debt as of such date to (b)
Consolidated EBITDA (computed for the four consecutive fiscal quarterly periods
then ending).


"Transaction" means a collective reference to (a) the repayment of a portion of
the Existing Notes in an amount equal to $10,000,000, (b) the exchange of the
remaining amount of the Existing Notes in an amount equal to $15,000,000 into
Notes hereunder, (c) the termination of the Existing Investment Agreement and
(d) the execution and delivery of the Loan Documents.


"Transaction Documents" means the collective reference to the Senior Transaction
Documents, the Master Restructure Agreement and the Loan Documents.


"Transfer" means the sale, pledge, assignment, or other transfer of the Notes,
in whole or in part, and of the rights of the holder thereof with respect
thereto and under this Agreement.


"Transferee" means any direct or indirect transferee of all or any part of any
Notes permitted under Section 10.10.


"Unfunded Pension Liability" means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.



 
16

--------------------------------------------------------------------------------

 

"United States" and "U.S." mean the United States of America.


"USA Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.


"Voting Stock" shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


1.02           Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           (i)           The words "herein," "hereto," "hereof" and
"hereunder" and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.


(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)           The term "including" is by way of example and not limitation.


(iv)           The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(v)           The terms "knowledge" or "known" when used with respect to any
Loan Party shall be deemed to be a reference to the knowledge of any Responsible
Officer.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."


(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.


(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP applied on
a consistent basis with Borrower’s past practices, as in effect from time to
time.


(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so

 
17

--------------------------------------------------------------------------------

 

request, the Required Lenders and the Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Borrower and the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.


1.04           Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.05           References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Transaction
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


ARTICLE II.
NOTES


2.01           Authorization and Issuance of the Notes.


The Borrower has authorized the issuance to the Lenders of senior subordinated
notes in the aggregate original principal amount of $15,000,000 to be dated the
Closing Date, to mature on the Maturity Date (the "Notes"), to bear interest on
the unpaid balance thereof, from the Closing Date until the Principal shall have
become due and payable, at the rates specified in Article IV and to be
substantially in the form of Exhibit A.




ARTICLE III.
PURCHASE AND SALE


3.01           Purchase and Sale of the Notes.


(a)           Subject to the terms and conditions herein set forth, and in
reliance upon the representations and warranties of the Loan Parties contained
herein, the Borrower shall sell to the Lenders, and the Lenders shall purchase
from the Borrower, the Notes for an aggregate purchase price of $15,000,000, in
the amounts set forth on Schedule 3.01.



 
18

--------------------------------------------------------------------------------

 

(b)           The closing of the issuance, purchase and sale of the Notes (the
"Closing") shall take place at the offices of Moore & Van Allen PLLC, 100 North
Tryon Street, Suite 4700, Charlotte, NC on July 16, 2010 or at such other time
and place as may be mutually agreed upon in writing by the Borrower and the
Lenders (the "Closing Date").  At the Closing, the Borrower will issue, sell and
deliver the Notes to the Lenders in the amounts set forth in Schedule 3.10, and
the Lenders will purchase the Notes in exchange for a portion of the Existing
Notes under the Existing Investment Agreement and no additional funds will be
advanced to the Borrower on the Closing Date.


ARTICLE IV.
TERMS OF NOTES


4.01           Repayment of Principal.


Unless otherwise required or permitted to be sooner paid pursuant to the
provisions hereof and of the Notes, the Borrower shall repay the unpaid
principal amount of the Notes (including capitalized and accrued interest to the
extent such interest is not paid in cash and is added to the principal balance
thereon) (the "Principal") in full upon July 16, 2013 (the "Maturity
Date").  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day.


4.02           Payments of Interest.


(a)           Interest Rate.  So long as no Event of Default has occurred and is
continuing and subject to Section 4.03(c), the principal amount outstanding
shall bear interest from the date hereof until paid, computed on the basis of
actual days elapsed over a 360-day year, at a floating rate of LIBOR plus 10.0%
per annum; provided, however, that in no event shall LIBOR be less than 3.0% for
purposes of these interest calculations.


(b)           Periodic Interest Payments.  The principal amount of the Notes
shall bear interest on the unpaid balance thereof from the Closing Date until
repayment of the Notes in full, and interest payments shall be due monthly in
arrears commencing on August 1, 2010 and continuing on the first day of each
succeeding calendar month thereafter or if such day is not a Business Day, on
the next succeeding Business Day, until paid (each such date, an "Interest
Payment Date").  All accrued and unpaid interest shall be paid in full on the
Maturity Date.


(c)           Default Interest Rate.  After the occurrence and during the
continuance of an Event of Default, the Company’s obligations under the Notes
shall bear interest from the date of the occurrence of such Event of Default (it
being understood that with respect to an Event of Default related to
non-compliance with Section 8.15, the date of occurrence shall be the applicable
test date), payable monthly  as stated in Section 4.03(b), at the rate of 2.0%
per annum in excess of the otherwise applicable interest rate (the "Default
Rate").


(d)           Calculation of Interest.  Interest shall be calculated on the
basis of a 360-day year consisting of 12 equal 30 days months and shall be
computed for each payment period on the Principal for the actual number of days
elapsed and shall be compounded quarterly.


(e)           Savings Clause.  In no contingency or event shall the interest
rate charged pursuant to the terms of this Agreement exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the Principal then outstanding to the extent

 
19

--------------------------------------------------------------------------------

 

permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.


4.03           Mandatory Prepayments of the Notes.


(a)           Equity Proceeds.  Subject to the Intercreditor Agreements and
Section 4.03(f), upon the consummation of any IPO by GFNA, Pac-Van or its
Subsidiaries or GFN U.S. Australasia Holdings, Inc., a Delaware corporation, or
its Subsidiaries, or other public or private equity placement of securities or
equity-like rights of the Borrower or any of its Subsidiaries, and at the option
of the Required Lenders, the Borrower shall use (or cause the use of) the Net
Cash Proceeds of such IPO or public or private equity placement of securities or
equity-like rights to make mandatory Principal prepayments in full of the Notes
in the manner set forth in Section 4.03(e) in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds of any IPO.


(b)           Asset Sale Proceeds.  Subject to the Intercreditor Agreements and
Section 4.03(f), no later than ninety (90) days following the receipt by any
Loan Party and at the option of the Required Lenders, the Borrower shall make
mandatory Principal prepayments in full of the Notes in the manner set forth in
Section 4.03(e) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from the Disposition or series of related
Dispositions (other than any Disposition permitted by Section 8.04) by the
Borrower or any of the Borrower Subsidiaries of assets constituting 10% or more
of the assets of the Borrower and the Borrower Subsidiaries, on a consolidated
basis (the "Disposition Proceeds").  Subject to the Intercreditor Agreements
and Section 4.03(f), notwithstanding any of the foregoing to the contrary, upon
and during the continuance of an Event of Default under Section 9.01(a) and upon
notice from the Required Lenders, any Disposition Proceeds received by any Loan
Party shall be turned over to the Lender and applied to make prepayments of the
Notes in the manner set forth in Section 4.03(e).  Such prepayments are to be
made within the earlier to occur of three (3) Business Days following the date
of receipt of Disposition Proceeds, and the occurrence of any such Event of
Default under Section 9.01(a).


(c)           Debt Proceeds; Bond Offerings.  Subject to the Intercreditor
Agreements and Section 4.03(f), the Borrower shall make mandatory Principal
prepayments of the Notes in the manner set forth in Section 4.03(e) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any incurrence of Indebtedness by the Borrower or any of the Borrower
Subsidiaries permitted pursuant to Section 8.07 or any bond offering.  Such
prepayments are to be made within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any such transaction.


(d)           Recovery Event.   Subject to the Intercreditor Agreements and
Section 4.03(f), the Borrower shall make mandatory Principal prepayments of the
Notes in the manner set forth in Section 4.03(e) below, in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds of any Recovery
Event; provided, however, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such Recovery
Event), and so long as no Default shall have occurred and be continuing, the
applicable Loan Party or Borrower Subsidiary may within 180 days after the
receipt thereof, apply such cash proceeds to replace or repair the equipment,
fixed assets, inventory or real property, if any, in respect of which such cash
proceeds were received; and provided further, however, that any cash proceeds
not so applied shall be immediately applied to the prepayment of the Notes as
set forth in this Section 4.03(d).


(e)           Prepayment.  Upon the occurrence of any event triggering the
prepayment requirement under Section 4.03(a), Section 4.03(b), Section
4.03(c) or Section 4.03(d), the Borrower shall promptly give written notice to
the Lenders.  The Borrower covenants and agrees that it will prepay, promptly
following the occurrence of such transactions or events, the Notes or the
portion thereof subject to

 
20

--------------------------------------------------------------------------------

 

prepayment by paying an aggregate amount equal to (i) the outstanding Principal
amount of the Notes to be redeemed plus (ii) if applicable, accrued and unpaid
interest thereon.  All mandatory prepayments under this Section 4.03 shall be
applied first to all costs, expenses, indemnities and other amounts payable
hereunder and under the applicable Notes, then to payment of default interest,
if any, then to payment of premium, if any, then to payment of accrued interest
and thereafter to payment of Principal. Notwithstanding anything to the contrary
contained herein, all payments of Principal and interest due from the Borrower
hereunder shall be made to the Lenders on an equal and ratable basis.  All Notes
which have been repaid may not be reborrowed.


(f)           Unconditional Obligations.  Nothing contained in the Intercreditor
Agreements is intended to or shall impair, as between the Borrower and the
Lenders, the obligation of the Borrower, which is absolute and unconditional, to
pay to the Lenders the Principal of, premium, if any, and interest on the Notes
as and when the same shall become due and payable in accordance with any event
triggering the prepayment requirement under Section 4.03(a), Section 4.03(b),
Section 4.03(c), and Section 4.03(d) nor shall anything herein or in the Notes
prevent any Lender from exercising all remedies otherwise permitted by
applicable law upon default under this Agreement, subject to the rights, if any
of the holders of the Senior Indebtedness and the Pac-Van Indebtedness under the
Intercreditor Agreements, as applicable.


4.04           Optional Prepayments of the Notes.


Subject to the Borrower Intercreditor Agreement, the Borrower shall have the
right at any time and from time to time, upon the notice provided for below, to
optionally prepay the Notes in whole or in part without premium or penalty;
provided, however, that such prepayments shall be allocated to all of the Notes
outstanding at the time in proportion to the respective outstanding Principal
amounts thereof.  In the event of an optional prepayment made under this
Section 4.04, the Borrower shall give the Lenders irrevocable written notice of
such redemption not less than 30 nor more than 60 days prior to the redemption
date, specifying (i) such redemption date, (ii) the Principal amount of the
Notes to be prepaid on such date, and (iii) the accrued interest applicable to
the redemption, and stating that such redemption is to be made pursuant to this
Section 4.04.  All optional prepayments under this Section 4.04 shall be applied
first to all costs, expenses, indemnities and other amounts payable hereunder
and under the applicable Notes, then to payment of default interest, if any,
then to payment of premium, if any, then to payment of accrued interest and
thereafter to payment of Principal.  Notwithstanding anything to the contrary
contained herein, all payments of Principal and interest due from the Borrower
hereunder shall be made to the Lenders on an equal and ratable basis.  All Notes
which have been prepaid may not be reborrowed.


4.05           Mandatory Offer to Prepay upon a Change of Control.


(a)           Upon the occurrence of a Change of Control, each Lender shall have
the right to require the Borrower to repurchase all or any part of such Lender’s
Notes pursuant to the offer described below (the "Change of Control Offer") at
an offer price (the "Change of Control Payment") in cash equal to the
outstanding Principal amount of the Notes plus accrued and unpaid interest
thereon, if any, to the date of purchase (the "Change of Control Payment
Date").  The Borrower shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control.  To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Agreement relating to such Change of Control Offer, the
Borrower shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in this Agreement
by virtue thereof.



 
21

--------------------------------------------------------------------------------

 

(b)           By 12:00 p.m. (noon) Eastern Time on the Change of Control Payment
Date, the Borrower shall, to the extent lawful, (1) accept for payment all Notes
or portions thereof properly tendered pursuant to the Change of Control Offer,
and (2) pay via wire transfer in immediately available funds an amount equal to
the Change of Control Payment in respect of all Notes or portions thereof so
tendered.  All payments under this Section 4.05 shall be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
applicable Notes, then to payment of default interest, if any, then to payment
of premium, if any, then to payment of accrued interest and thereafter to
payment of Principal.  The Borrower shall send to each Lender that has tendered
its Notes the applicable Change of Control Payment for such Notes, and the
Borrower shall promptly execute and mail to each Lender a new Note equal in
Principal amount to any unpurchased portion of the Notes surrendered, if
any.  Prior to compliance with this Section 4.05, but in any event within
five (5) days following a Change of Control, the Borrower will either (x) cause
all outstanding Senior Indebtedness to be paid in full or (y) obtain the
requisite consents, if any, under all agreements governing outstanding Senior
Indebtedness to permit the repurchase of Notes required by this
Section 4.05.  The Borrower shall provide written notice to the Lenders of the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.


4.06           Direct Payment.


All payments of Principal and interest due from the Borrower hereunder shall be
due, without any presentment thereof, directly to the Lenders, at the Lenders’
addresses set forth on Schedule 3.01 or such other address as the Lenders may
from time to time designate in writing to the Borrower or, if a bank account(s)
with a United States bank is designated for the Lenders on Schedule 3.01 or in
any written notice to the Borrower from the Lenders, the Borrower will make such
payments in immediately available funds to such bank account, no later than
12:00 p.m.(noon) Eastern time on the date due, marked for attention as
indicated, or in such other manner or to such other account in any United States
bank as the Lenders may from time to time direct in writing.


4.07           Taxes.


(a)           Any and all payments by or on behalf of the Loan Parties hereunder
and under any Loan Document shall be made, free and clear of and without
deduction for any and all current or future taxes, levies, imposts, deductions,
charges or withholdings that are or would be applicable to the Lenders, and all
liabilities with respect thereto, excluding (x) income taxes imposed on the net
income of a Lender and (y) franchise taxes imposed on the net income of a
Lender, in each case by the jurisdiction under the laws of which such Lender is
organized or qualified to do business or a jurisdiction or any political
subdivision thereof in which the Lender engages in business activity other than
activity arising solely from the Lender having executed this Agreement and
having enjoyed its rights and performed its obligations under this Agreement or
any Loan Document or any political subdivision thereof (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, being called "Taxes").  If a Loan Party must
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to a Lender, (x) the sum payable shall be increased by the
amount (an "additional amount") necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.07 such Lender shall receive an amount equal to the sum it would
have received had no such deductions been made, (y) such Loan Party shall make
such deductions and (z) such Loan Party shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.


(b)           The Loan Parties will pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under any Loan Document, or

 
22

--------------------------------------------------------------------------------

 

from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any Loan Document that are or would be applicable to the
Lenders ("Other Taxes").


(c)           The Loan Parties jointly and severally agree to indemnify each
Lender for the full amount of Taxes and Other Taxes paid by such Lender and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability prepared by such Lender absent manifest error, shall be
final conclusive and binding for all purposes.  Such indemnification shall be
made within thirty (30) days after the date such Lender makes written demand
therefor.  The Loan Parties shall have the right to receive that portion of any
refund of any Taxes and Other Taxes received by a Lender for which any Loan
Party has previously paid any additional amount or indemnified such Lender and
which leaves the Lender, after such Loan Party’s receipt thereof, in no better
or worse financial position than if no such Taxes or Other Taxes had been
imposed or additional amounts or indemnification paid to the Lender.  The Lender
shall have sole discretion as to whether (and shall in no event be obligated) to
make any such claim for any refund of any Taxes or Other Taxes.




ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


5.01           Conditions To Closing.


The Lenders’ obligations to purchase the Notes at the Closing are subject to
each Lender determining, in its sole discretion, that the following conditions
have been satisfied (or each Lender waiving in writing the conditions that it
has determined have not been satisfied), on or before the Closing Date:


(a)           Loan Documents, Certificates and Opinions.  Each Lender’s receipt
of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Lenders and their legal counsel:


(i)           Primary Loan Documents.  Executed counterparts of this Agreement,
the Subdebt Guaranty, the Borrower Intercreditor Agreement, the Notes, the
Master Restructure Agreement, the Pac-Van Intercreditor Agreement and any other
applicable Loan Documents.


(ii)           General Certificates.  A certificate of a Responsible Officer of
each Loan Party, in form and substance acceptable to the Administrative Agent,
certifying as to the incumbency and genuineness of the signature of each officer
of each Loan Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of each Loan Party and all
amendments thereto and certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of each Loan Party as in effect on
the date of such certifications, (C) resolutions duly adopted by the board of
directors or other governing body of each Loan Party authorizing the borrowings
contemplated hereunder and the execution, delivery and performance of the Loan
Documents to which it is a party and its incurrence of obligations thereunder,
and (D) certificates as of a recent date of the good standing or existence, as
applicable, of each Loan Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other

 
23

--------------------------------------------------------------------------------

 

jurisdiction where each Loan Party is qualified to do business and a
certificate, if available, of the relevant taxing authorities of such
jurisdictions certifying that such Loan Party has filed required tax returns and
owes no delinquent taxes and (E) all material consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or stating that no such consents, licenses or approvals are so required.


(iii)           Closing Certificate.  A certificate of a Responsible Officer of
the Borrower, in substantially the form of Exhibit C attached hereto, certifying
(A) that all of the conditions specified in this Section 5.01 have been
satisfied, (B) that since June 30, 2009 (both before and after giving effect to
the Transaction) there has been no change, occurrence or development that has
had or could be reasonably expected to have a Material Adverse Effect, (C) that,
since June 30, 2009, there has not occurred a material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects related to the Borrower,
(D) that no actions, suits, investigations or proceedings are pending or
threatened in any court or before any arbitrator or Governmental Authority that
purport (1) to materially and adversely affect the Loan Parties or (2) to affect
any transaction contemplated by this Agreement or the ability of the Loan
Parties or any other obligor under the Loan Documents to perform their
respective obligations under the Loan Documents.


(iv)           Opinions of Counsel.  The Lenders shall have received, in each
case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Lenders, an opinion of counsel to the Loan Parties, as to
this Agreement, the other Loan Documents delivered, amended or amended and
restated in connection with the transaction contemplated by this Agreement, and
the other documents and instruments executed by the Loan Parties in connection
therewith.


(v)           Other Documentation.  Such other assurances, certificates,
documents, consents or opinions as the Lenders reasonably may require.


(b)           Financial Matters.


(i)           Financial Statements.  The Administrative Agent shall have
received the unaudited reviewed combined balance sheets and statements of income
and cash flow as of and for each of the fiscal years ended 2007, 2008 and 2009
and the three fiscal month period ended March 31, 2010, for the Borrower and its
Subsidiaries prepared by the chief financial officer (or another Responsible
Officer reasonably acceptable to the Administrative Agent) of the Borrower (the
"Financial Statements"); and a pro forma balance sheet of the Borrower and its
Subsidiaries as of the Closing Date, all in form and substance reasonably
satisfactory to the Agent and prepared in accordance with GAAP, subject, in the
case of clause (b), to the absence of footnotes and to normal year-end audit
adjustments.


(ii)           Financial Forecasts.  The Administrative Agent shall have
received financial forecasts with respect to the Borrower and its Subsidiaries
prepared by a Responsible Officer of the Borrower, each in form reasonably
satisfactory to the Administrative Agent.


(iii)           Compliance Certificate.  The Administrative Agent shall have
received a certificate, in substantially the form of Exhibit B attached hereto
of a Responsible Officer of the Borrower, dated as of the Closing Date, and
demonstrating compliance with the financial covenants set forth in Section 8.15
for the initial test date (as if such covenant levels applied as of the Closing
Date) on a pro forma basis after giving effect to the transactions contemplated
by the Transaction Documents.

 
24

--------------------------------------------------------------------------------

 

(iv)           Solvency Certificate.  The Administrative Agent shall have
received a certificate of the chief financial officer (or other Responsible
Officer reasonably acceptable to the Administrative Agent) of the Borrower, in
substantially the form of Exhibit D, attached hereto, as to the financial
condition and the Solvency of the Borrower and its Subsidiaries taken as a
whole, after giving effect to the transactions contemplated by the Transaction
Documents.


(v)           Fees and Expenses.  Company shall have paid (i) all Attorney Costs
of the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Agent) and (ii) all other fees and expenses required to be paid on or before the
Closing Date.


(vi)           Indebtedness.  The Lenders shall be satisfied with the amount and
terms of any intercompany indebtedness and all indebtedness and material
liabilities of the Loan Parties to any third parties existing on the Closing
Date.


(vii)           Other Financial Information and Other Documents.  The Lenders
shall have received all financial statements of the Borrower as requested by it,
and any updates or modifications to the financial information previously
provided thereto by the Borrower, as reasonably requested by the Lenders. The
Lenders shall have received any other documents reasonably requested thereby in
connection with the Senior Credit Agreement and this Agreement, and each such
document shall be in form and substance reasonably satisfactory to the Lenders.


(c)           Existing Indebtedness.  The Lenders shall have received evidence
that the Borrower has obtained all necessary consents to permit the Borrower and
the other Loan Parties to enter into this Agreement in form and substance
satisfactory to the Administrative Agent, and the Lenders shall have received a
true and correct copy of each such consent.


(d)           Miscellaneous.


(i)           Governmental and Third Party Approvals.  The Loan Parties shall
have received all material governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance) and approvals necessary (as determined
in the reasonable discretion of the Lenders) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected restrain, prevent or impose any material adverse conditions on any of
the Loan Parties or such other transactions or that could seek or threaten any
of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Lenders could reasonably be expected to have such
effect.


(ii)           Corporate Structure and Capitalization of Borrower and its
Subsidiaries.  The capital and ownership structure and the shareholder
arrangements of the Borrower and its Subsidiaries, on the Closing Date and on a
proforma basis after giving effect to the Transaction Documents, shall be
reasonably satisfactory to the Lenders (and the Lenders shall have received
satisfactory evidence that (A) 100% of the ownership interest in GFNA shall be
owned by the Borrower, (B) 100% of the ownership interest in Pac-Van shall be
owned by GFNA, (C) all common stock or other ownership interests in the
Borrower’s Subsidiaries shall be owned by the Borrower or one or more
Subsidiaries thereof).



 
25

--------------------------------------------------------------------------------

 

(iii)           No Injunction, Etc.  No litigation, action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of the Transaction Documents or the consummation of the transactions
contemplated thereby, or which, in the Lender’s reasonable discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and the other Loan Documents.


(iv)           Other Documents.  All opinions, certificates and other
instruments, and all proceedings in connection with the transactions
contemplated by the Transaction Documents, shall be reasonably satisfactory in
form and substance to the Lenders.  The Lenders shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by the Transaction Documents.


(v)           Approval of Laminar’s Investment Committee.  Laminar’s credit
committee and investment committee shall have reviewed and approved the terms of
the Loan Documents and the other Transaction Documents.


(e)           Representations and Warranties.  The representations and
warranties of the Borrower and each other Loan Party contained in Article VI and
each other Loan Document that are subject to materiality or Material Adverse
Effect qualifications shall be true and correct in all respects and the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.


(f)           Defaults or Events of Default.  No Default or Event of Default
shall exist, or would result from the entering into the Loan Documents and the
other Transaction Documents.


 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES


Each of the Loan Parties jointly and severally represents and warrants to the
Lenders that, immediately at the giving effect to the transactions contemplated
herein and the other Transaction Documents:


6.01           Existence, Qualification and Power; Compliance with Laws.


Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.



 
26

--------------------------------------------------------------------------------

 

6.02           Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:  (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries (including, without limitation, the Senior Credit Documents and the
Pac-Van Credit Documents) or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon or
with respect to any property now owned or hereafter acquired by such Person, or
(c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.


6.03           Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or with the consummation of the Transaction.


6.04           Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.


6.05           Financial Statements; No Material Adverse Effect; No Internal
Control Event.


(a)           The Audited Financial Statements: (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.


(b)           The unaudited consolidated balance sheet of each of Borrower and
its Subsidiaries dated March 31, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.


(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.



 
27

--------------------------------------------------------------------------------

 

(d)           Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.


6.06           Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of the Borrower’s Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


6.07           No Default.


Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.


6.08           Ownership of Property; Liens.


Each of the Borrower and each Subsidiary of the Borrower has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by Section
8.04.


6.09           Use of Proceeds.


(a)           General.  The Notes are issued hereunder in conversion of a
portion of the Existing Notes under the Existing Investment Agreement and no
additional funds will be advanced to Borrower on the Closing Date.


(b)           Regulations U and X.  No portion of the proceeds of any such
advances shall be used by the Borrowers for the purpose of purchasing or
carrying any "margin stock" (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) or for any other purpose which violates
the provisions or Regulation U or X of said Board of Governors or for any other
purpose in violation of any applicable statute or regulation, or of the terms
and conditions of this Agreement.


(c)           Ineligible Securities.  No portion of the proceeds of any Notes is
to be used for the purpose of knowingly purchasing, or providing credit support
for the purchase of, during the underwriting or placement period or within
thirty (30) days thereafter, any Ineligible Securities underwritten or privately
placed by a Financial Affiliate.



 
28

--------------------------------------------------------------------------------

 

6.10           Environmental Compliance.


The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 6.10, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


6.11           Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.


6.12           Taxes.


The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary thereof is
party to any tax sharing agreement or similar Contractual Obligation.


6.13           ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.


(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the

 
29

--------------------------------------------------------------------------------

 

Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.


6.14           Subsidiaries; Equity Investments


As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.14, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 6.14 free and clear of all Liens (other than Permitted
Liens).  As of the Closing Date, the Borrower and its Subsidiaries have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 6.14.  As of the Closing Date,
all of the outstanding Equity Interests in the Borrower and its Subsidiaries
have been validly issued and are fully paid and nonassessable and are owned by
the Persons in the amounts specified on Part (c) of Schedule 6.14 free and clear
of all Liens (other than Permitted Liens).


Except as set forth on Schedule 6.14, as of the Closing Date, (a) neither the
Borrower nor any of its Subsidiaries has issued any of its Equity Interests and
there are no further subscriptions, contracts or agreements for the issuance or
purchase of any other or additional Equity Interests in the Borrower or any of
its Subsidiaries, either in the form of options, agreements, warrants, calls,
convertible securities or other similar rights, (b) neither the Borrower nor any
of its Subsidiaries is a party to any "phantom stock", employee stock option
plan, other equity-based incentive plan or similar agreement, (c) there are no
preemptive or similar rights to purchase or otherwise acquire equity securities
of, or interests in, the Borrower or any of its Subsidiaries pursuant to any
requirement of Law or Contractual Obligation applicable to the such Person and
(d) no registration rights under the Securities Act have been granted by the
Borrower or any of its Subsidiaries with respect to its equity securities or
interests.


6.15           Margin Regulations; Investment Company Act.


(a)           The Borrower and its Subsidiaries are not engaged, and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.


(b)           Neither the Borrower nor any of its Subsidiaries, nor any Person
Controlling the Borrower or any Subsidiary is or is required to be registered as
an "investment company" under the Investment Company Act of 1940.


6.16           Disclosure.


The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions which it or any of its Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Borrower or any of its Subsidiaries to
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.



 
30

--------------------------------------------------------------------------------

 

6.17           Compliance with Laws.


The Borrower and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


6.18           Intellectual Property; Licenses, Etc.


The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, "IP
Rights") that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  Schedule 6.18
sets forth a complete and accurate list of all registered or issued patents,
trademarks and copyrights owned by each Loan Party and all applications for
registration or issued filed in the name of a Loan Party.  To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any Subsidiary thereof infringes upon any rights
held by any other Person.  Except as specifically disclosed in Schedule 6.18, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


6.19           Solvency.


Both before and after giving effect to this Agreement, the other Loan Documents,
the Senior Transaction Documents, and the use of proceeds of the Notes
contemplated hereby, each Loan Party is, and after consummation of the
transactions contemplated by this Agreement will be, Solvent.  As used herein,
"Solvent" shall mean that each Loan Party (i) has assets having a fair value in
excess of its liabilities, (ii) has assets having a fair value in excess of the
amount required to pay its liabilities on existing debts as such debts become
absolute and matured, and (iii) has, and expects to continue to have, access to
adequate capital for the conduct of its business and the ability to pay its
debts from time to time incurred in connection with the operation of its
business as such debts mature.


6.20           Compliance with Securities Laws.


Assuming the accuracy of the representations and warranties of the Lenders
contained in Article VIA hereof, the offer and sale of the Notes are not
required to be registered pursuant to the provisions of Section 5 of the
Securities Act.  None of the Loan Parties or any agent on their behalf has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Notes to any Person so as to bring the sale
of Notes by the Borrower within the registration provisions of the Securities
Act or any state securities laws.


6.21           Transaction Representations.


All representations and warranties of the Loan Parties in the Transaction
Documents are true and correct in all material respects as of each date made or
deemed made.


6.22           [Intentinally Omitted].



 
31

--------------------------------------------------------------------------------

 

6.23           Material Agreements.


Schedule 6.23 accurately and completely lists all material agreements to which
each of the Loan Parties is a party as of the Closing Date, including, without
limitation, all material purchase agreements, material customer agreements,
material right of way or occupancy agreements, material lease agreements,
material consulting agreements, material management agreements and material
employment agreements.  All of such agreements are valid, subsisting and in full
force and effect and none of the Loan Parties, as applicable, or, to the
knowledge of the Loan Parties, any other parties, are in material default
thereunder.  The Loan Parties have provided true and complete copies of all such
agreements to the Lenders.  Set forth on Schedule 6.23 hereto is a complete and
correct list of all material credit agreements, indentures, purchase agreements,
obligations in respect of letters of credit, guarantees, joint venture
agreements, and other instruments in effect or to be in effect as of the Closing
Date providing for, evidencing, securing or otherwise relating to any
Indebtedness of the Borrower or any of its Subsidiaries, and all material
obligations of the Borrower or any of its Subsidiaries to issuers of material
surety or appeal bonds issued for account of any such Person as of the Closing
Date, and correctly sets forth the names of the debtor and creditor with respect
to the Indebtedness obligations outstanding or to be outstanding and the
property subject to any Lien securing such Indebtedness obligation as of the
Closing Date.  The Borrower has heretofore delivered to the Lenders a complete
and correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the Closing Date.


6.24           Transactions with Affiliates.


Except as set forth on Schedule 6.24, there are no Contractual Obligations of a
Loan Party to any of the officers, directors, shareholders, Affiliates or their
respective Affiliates, or Related Parties, of a Loan Party other than (i) for
payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of a Loan Party, (iii) for standard employee
benefits made generally available to all employees of the Borrower and
(iv) pursuant to any of the Transaction Documents.  Except as set forth on
Schedule 6.24, none of the officers, directors, shareholders, employees,
Affiliates, or their respective Affiliates or Related Parties, of any Loan Party
has outstanding any Indebtedness to a Loan Party or has any direct or indirect
material ownership interest in any Person with which a Loan Party is affiliated
or, to the Loan Parties’ best knowledge, with which a Loan Party has a business
relationship except that such Person may own stock in publicly traded
companies.  Other than as set forth on Schedule 6.24, no officer, director,
shareholder, Affiliate, or any of their respective Affiliates or Related
Parties, of a Loan Party, is, directly or indirectly, a party to or otherwise
interested in any material Contractual Obligation with a Loan Party.  Except as
may be expressly disclosed in notes to the Financial Statements, no Loan Party
is a guarantor or indemnitor of any Indebtedness of any other Person.


ARTICLE VIA.
REPRESENTATIONS AND WARRANTIES OF THE LENDERS


Each of the Lenders, severally and not jointly, represents and warrants only as
to itself to the Borrower as follows:


(a)           It is (i) an "accredited investor" as that term is defined in
Rule 501 of the Securities Act, and that, in making the purchases contemplated
herein, it is specifically understood and agreed that the Lenders is acquiring
the Notes for the purpose of investment and not with a view towards the sale or
distribution thereof within the meaning of the Securities Act; provided,
however, that the disposition of the Lenders’ property shall at all times be and
remain within its control.



 
32

--------------------------------------------------------------------------------

 

(b)           It understands that the Notes will not be registered under the
Securities Act, by reason of their issuance by the Borrower in a transaction
exempt from the registration requirements of the Securities Act, and that it
must hold the Notes indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt from registration.


(c)           It has not employed any broker or finder in connection with the
transactions contemplated by this Agreement.


(d)           It has been furnished with or has had access to the information it
has requested from the Borrower and has had an opportunity to discuss with the
management of the Borrower the business and financial affairs of the Loan
Parties, and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities or privately
held companies so as to enable it to understand and evaluate the risks of such
investment and form an investment decision with respect thereto; provided,
however, that the foregoing shall in no way affect, diminish or derogate from
the representations and warranties made by the Borrower hereunder or the right
of the Lenders to rely thereon and to seek indemnification hereunder.


(e)           Either (i) no part of the funds to be used by such Lender to
acquire or hold the Notes constitutes assets of any "employee benefit plan"
within the meaning of Section 3(3) of ERISA or any "plan" within the meaning of
Section 4975 of the Code or (ii) the acquisition and holding of the Notes by
such Lender is exempt from the restrictions on prohibited transactions of ERISA
and the Code pursuant to one or more statutory, regulatory or administrative
exemptions.


(f)           At least one of the following statements is an accurate
representation as to each source of funds (a "Source") to be used by such Lender
to pay the purchase price of the Notes to be purchased by such Lender hereunder:


(i)           if such Lender is an insurance company, the Source is an
"insurance company general account" within the meaning of Prohibited Transaction
Exemption ("PTE") 95-60 (issued July 12, 1995) and there is no employment
benefit plan, treating as a single plan, all plans maintained by the same
employer or employee organization, with respect to which the amount of the
general account reserves and liabilities for all contracts held by or on behalf
of such plan, exceed ten percent (10%) of the total reserves and liabilities of
such general account (exclusive of separate account liabilities) plus surplus,
as set forth in the NAIC Annual Statement filed with its state of domicile; or


(ii)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of the PTE 91-38 (issued
July 12, 1991) and, except as such Purchaser has disclosed to the Borrower in
writing pursuant to this paragraph (b), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or


(iii)           the Source constitutes assets of an "investment fund" (within
the meaning of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a
"qualified professional asset manager" or "QPAM" (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part 1(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM

 
33

--------------------------------------------------------------------------------

 

nor a person controlling or controlled by the QPAM (applying the definition of
"control" in Section V(e) of the QPAM Exemption) owns a 5% or more interest in
the Borrower and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Borrower in writing pursuant to this paragraph (c); or


(iv)           the Source is a governmental plan; or


(v)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Borrower in writing pursuant to this
paragraph (e) or the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.


As used in this Article VIA, the terms "employee benefit plan", "governmental
plan", "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in Section 3 of ERISA.


(g)           with respect to each Person that is a Lender as of the Closing
Date, such Lender is either not subject to or entitled to a complete exemption
from United States withholding tax with respect to payments to be made under
this Investment Agreement and under any Note.


 
ARTICLE VII.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Notes remaining unpaid or unsatisfied or
other Subdebt Obligations (other than contingent indemnity obligations)
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Borrower Subsidiary to:


7.01           [Intentionally Omitted].


7.02           Modifications of Financial Covenants.


If the Loan Parties amend, change, add, or otherwise modify the financial
covenants (and the definitions used therein) in the Senior Loan Documents to be
more restrictive to the Loan Parties than the existing financial covenants (and
the related financial definitions used therein) required by the terms of the
Senior Loan Documents in effect as of the Closing Date, then, at the option of
the Required Lenders upon delivery of written notice, cause the Loan Parties to
amend, add or otherwise modify the financial covenants (and the related
financial definitions used herein) in the Loan Documents to preserve, on
substantially similar and proportional economic terms, the relative
differential, if any, that existed on the Closing Date between the financial
covenants (for each applicable period) in the Senior Loan Documents (and the
related financial definitions used therein) in effect as of the Closing Date and
the financial covenants (for each applicable period) in the Loan Documents (and
the financial definitions used herein) in effect as of the Closing Date.  The
Loan Parties agree to effectuate all such amendments, changes, additions and/or
modifications concurrently with the modifications of the Senior Loan Documents.


7.03           Remarketing Cooperation.


Cooperate with the Lenders in completing any resale of any portion of the Notes.
Such cooperation shall include, without limitation, the following: (i) as
promptly as reasonably practicable, producing information related to the Loan
Parties and their business and operations necessary to produce,

 
34

--------------------------------------------------------------------------------

 

prepare and complete a preliminary offering memorandum ("Offering Memorandum")
relating to the  such Notes; (ii) delivering to the Lenders all audited
consolidated financial statements of the Borrower, prepared in accordance with
GAAP and all other data and schedules of the Borrower, and such unaudited
consolidated financial statements of the Borrower, pro forma financial
statements, in each case, prepared in accordance with, or reconciled to, GAAP;
and (iii) providing direct contact between the Borrower’s senior management and
prospective purchasers in meetings and participating in presentations to
prospective purchasers with reasonable notice.  All materials supplied or
available under this Section 7.18 (including any materials referred to or
incorporated by reference therein, "Resale Materials") will not, as of their
date and as of the closing of any private offering, or resale, of Notes and
Units, when taken as a whole, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  The Borrower hereby expressly acknowledge the indemnification
provisions of Section 7.18 hereof are specifically applicable and relate to
Resale Materials.


7.04           [Intentionally Omitted].


7.05           Financial Information, Etc.


Cause the Borrower to furnish to the Administrative Agent and the Lenders:


(a)           as soon as available and in any event within 120 days after the
close of each fiscal year, a copy of the annual audit report of the Borrower and
its Subsidiaries for such fiscal year, including therein consolidated balance
sheets and statements of earnings and cash flows of the Borrower and its
Subsidiaries as at the end of such fiscal year,  certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by the Borrower and reasonably
acceptable to the Administrative Agent, acknowledging that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
the Borrower was not in compliance with any provision of Sections 8.04, 8.07,
8.08 or 8.15 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that the Borrower was not in compliance with any such provision, describing such
non-compliance in reasonable detail, together with (1) management discussion and
analysis relating to important operation and financial developments during such
period, and (2) a comparison of such results with the business plan and budget
for such period;


(b)           as soon as available,  and in any event within forty-five (45)
days after the end of each fiscal quarter of the Borrower, the financial
statements set forth in the Quarterly Report on Form 10-Q filed with the U.S.
Securities and Exchange Commission, prepared by the Borrower, as applicable, and
certified by the chief financial officer of the Borrower, as applicable,
including, without limitation, balance sheet and statements of income, retained
earnings and changes in retained earnings, providing information with respect to
Borrower’s operations as a whole, such financial statements to be prepared in
accordance with GAAP and in a manner consistent with prior practice unless
otherwise specifically noted therein, together with (i) management discussion
and analysis relating to important operation and financial developments during
such fiscal period, and (ii) a comparison of such results with the business plan
and budget for such fiscal quarter;


(c)           concurrently with the financial statements referred to in Sections
7.05(a) and (b), a duly completed compliance certificate in the form of the
certificate attached as Exhibit B (a "Compliance Certificate"), executed by a
Responsible Officer of the Borrower and including a computation demonstrating
that Borrower is in compliance with all financial covenants and other covenants
and obligations under this Agreement or, in the absence of such compliance,
showing the extent to which, and stating with specificity, those covenants or
obligations with respect to which Borrower is not in compliance;

 
35

--------------------------------------------------------------------------------

 

(d)           [Intentionally omitted];


(e)           [Intentionally omitted];


(f)           as soon as available, but in any event at least 30 days after the
beginning of each fiscal year of the Borrower, an annual business plan and
budget of the Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, in form satisfactory to the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a monthly
basis for such fiscal year;
 
 
(g)           immediately upon the occurrence of any Event of Default or event
which upon the lapse of time may become an Event of Default under this
Agreement, a certificate of Borrower stating the specific nature of the default,
the Borrower’s intended actions to cure such default and the time period in
which such cure is to occur;


(h)           promptly after the furnishing thereof, copies of any statement,
certificate or report furnished to the Senior Agent, any holder of the Senior
Indebtedness and/or any holder of any other debt securities of any Loan Party or
any Borrower Subsidiary pursuant to the terms of any indenture, loan or credit
agreement and not otherwise required to be furnished to the Administrative Agent
and the Lenders pursuant to this Section 7.05;


(i)           copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower or any of its Subsidiaries by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;


(j)           promptly upon the filing or sending thereof, copies of all reports
of Borrower or any Loan Party on Form 10-K or 10-Q filed with the SEC;


(k)           promptly, and in any event within five Business Days after receipt
thereof by Borrower or any Loan Party, copies of each notice or other
correspondence received from the SEC concerning any investigation or other
inquiry by such agency regarding financial or account results of Borrower or any
Loan Party;


(l)           promptly after the furnishing thereof, copies of all information
delivered to the lenders under the Senior Credit Agreement, the lenders under
the Pac-Van Credit Documents and the lenders under the Royal Wolf Credit
Documents, in each case as provided to such lenders pursuant to the periodic
reporting requirements contained in the Senior Credit Agreement, the Pac-Van
Credit Documents or the Royal Wolf Credit Documents, as applicable; and


(m)           promptly upon the effectiveness thereof, fully-executed copies of
all amendments, modifications, consents, waivers or similar agreements with
respect to the Pac-Van Credit Documents and the Royal Wolf Credit Documents.


7.06           Legal Existence; Etc.


Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization, (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect and (c) preserve or renew all of its material registered
copyrights, patents, trademarks, trade names

 
36

--------------------------------------------------------------------------------

 

and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.


7.07           Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by applicable
Loan Party or Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.


7.08           [Intentionally Omitted].


7.09           [Intentionally Omitted]


7.10           Insurance.


Keep its insurable property adequately insured at all times by financially sound
and reputable insurers, acceptable to the Lenders, against fire, flood, extended
casualty and against such other risks as are customarily insured against by a
prudent owner and operator of the properties and business of Borrower.


7.11           Properties.


Keep all of its properties and assets useful or necessary in its business in
good repair, working order and condition, and from time to time make or cause to
be made all needful and proper repairs, renewals and replacements, so that its
business may be properly and advantageously conducted at all times.


7.12           Compliance with Laws.


(a)           Comply in all material respects with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits; (b) without
limiting clause (i) above, ensure that no person who owns a controlling interest
in or otherwise controls the Borrower is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control ("OFAC"), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders and (c) without limiting clause (i) above,
comply with all applicable Bank Secrecy Act ("BSA") and anti-money laundering
laws and regulations.


7.13           Additional Guarantors.


Notify the Administrative Agent at the time that (a) any Person becomes a
Subsidiary of the Borrower (other than a Foreign Subsidiary) or (b) any
Subsidiary of the Borrower guarantees the Borrower’s obligations under Senior
Credit Agreement, and promptly thereafter (and in any event within 30 days),
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent guaranty, security and other customary documentation in
form and substance reasonably acceptable to the Lenders, and (ii) deliver to the
Administrative Agent items of the types referred to for

 
37

--------------------------------------------------------------------------------

 

each of the initial Loan Parties pursuant to Section 5.01, all in form, content
and scope reasonably satisfactory to the Lenders.


7.14           Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Consolidated Party; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its Property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.


7.15           Material Agreements.


Perform and observe all the terms and provisions of each material agreement to
be performed or observed by it, maintain each such material agreement in full
force and effect, enforce each such material agreement in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent and, upon request of the Administrative Agent, make to
each other party to each such material agreement such demands and requests for
information and reports or for action as any such Person is entitled to make
under such material agreement, and cause each of its Subsidiaries to do so.


7.16           Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Party or such Subsidiary, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Party or such Subsidiary, as the case may be.


7.17           Use of Proceeds.


Use the proceeds of the Notes for general corporate purposes not in
contravention of any Law or of any Loan Document.




ARTICLE VIII.
NEGATIVE AND FINANCIAL COVENANTS


So long as any Lender shall have any Notes remaining unpaid or unsatisfied or
other Subdebt Obligations (other than contingent indemnity obligations)
hereunder shall remain unpaid or unsatisfied, the Borrower shall not, and shall
not permit any Borrower Subsidiary to, directly or indirectly:


8.01           Anti-Layering.


Notwithstanding the provisions of Section 8.07, incur any Indebtedness that is
subordinate or junior in any respect to any Indebtedness arising under the
Senior Credit Agreement and senior in any respect to any Indebtedness arising
under the Notes.



 
38

--------------------------------------------------------------------------------

 

8.02           Limitations on Ownership of Senior Indebtedness.


Permit any of Ronald F. Valenta, Ronald J. Havner, Jr., the Borrower, or any of
their respective Affiliates or Subsidiaries, directly or indirectly, to
purchase, participate, be assigned or in any way beneficially own any of the
Indebtedness arising under any of the Senior Transaction Documents, the Pac-Van
Credit Documents or the Royal Wolf Credit Documents.


8.03           Modifications of Senior Transaction Documents and Pac-Van Credit
Documents.


(a)           Amend, replace, refinance, refund, restructure, amend, supplement,
extend or otherwise modify the Senior Credit Agreement in effect on the Closing
Date or any other Senior Transaction Document in effect on the Closing Date:


(i)           to advance or extend the final maturity of the Senior Indebtedness
to a date beyond January 16, 2013, or have any maturity date of the Senior
Indebtedness on a date beyond January 16, 2013;


(ii)            to increase the principal amount of the Senior Indebtedness to
an amount in excess of the amount permitted under the definition of "Senior
Indebtedness";


(iii)           to shorten the weighted average term to maturity of the Senior
Indebtedness by more than six (6) months;


(iv)           to subject the Borrower or any of their Subsidiaries to any
prohibition or limitation on the making of mandatory, required or regularly
scheduled payments of principal or interest under the Loan Documents (except as
set forth in the Borrower Intercreditor Agreement).


(v)           to shorten the final maturity date under the Senior Credit
Agreement (unless a corresponding change is made under this Agreement and the
other Loan Documents such that the Maturity Date of the Notes is also six (6)
months later than the earlier maturity date of the Senior Credit Agreement);


(vi)           to subject the Loan Parties to any prohibition or limitation on
the making of mandatory, required or regularly scheduled payments or prepayments
of Principal, interest, premium, fees and any other Subdebt Indebtedness under
this Agreement, the Notes and the other Loan Documents (except as set forth in
the Borrower Intercreditor Agreement);


(vii)           to increase the interest rates or fees on any loan included in
the Senior Indebtedness by more than 200 basis points in excess of the maximum
interest rates set forth in the Senior Credit Agreement in effect as of the
Closing Date plus any increased rate of interest chargeable following the
occurrence of an Event of Default under the Senior Credit Agreement in effect on
the Closing Date; or


(viii)           to contain covenants or other provisions more restrictive to
the Borrower and/or the Borrower Subsidiaries than the existing covenants and
provisions contained in the Senior Transaction Documents in effect as of the
Closing Date (except to the extent the Loan Documents are also modified in
accordance with Section 7.02).


(b)           Amend, replace, refinance, refund, restructure, amend, supplement,
extend or otherwise modify the Pac-Van Credit Documents in effect on the Closing
Date except to the extent permitted by the Pac-Van Intercreditor Agreement.

 
39

--------------------------------------------------------------------------------

 

8.04           Encumbrances.


Create or permit to exist any Lien or otherwise encumber any of such Person’s
assets except under the provisions of this Agreement and except:


(a)           Liens for taxes, assessments or governmental charges or levies on
its property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings in such a manner as not to make the property forfeitable;


(b)           Liens imposed by law, such as carriers, warehousemen’s and
mechanic’s liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due, or are being contested in good faith and by appropriate proceedings in such
a manner as not to make the property forfeitable;


(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions or other social
security or retirement benefits, or similar legislation;


(d)           utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character in which do not in a
material way affect the marketability of the same or interfere with the use
thereof in the business of Borrower;


(e)           Liens securing the Pac-Van Indebtedness; and


(f)           subject to the limitation set forth in Section 8.07(c), (i) Liens
arising in connection with Capitalized Leases (and attaching only to the
property being leased), and (ii) Liens that constitute purchase money security
interests on any property securing debt incurred for the purpose of financing
all or any part of the cost of acquiring such property, provided that any such
Lien attaches to such property within 20 days of the acquisition thereof and
attaches solely to the property so acquired;


8.05           Sale or Transfer of Assets


Except in the ordinary course of business, sell, transfer or otherwise dispose
of such Person’s  assets.


8.06           Merger and Consolidation.


Merge or consolidate with any other Person; provided that, subject to the terms
of Sections 7.04 and 7.13, the Borrower or a Subsidiary may merge with the
Person acquired in any Permitted Acquisition.


8.07           Other Indebtedness.


Incur any Indebtedness except:


(a)           pursuant to the provisions of this Agreement and other
Indebtedness to the Lenders;


(b)           pursuant to the provisions of (i) the Senior Transaction
Documents, so long as the aggregate principal amount of the Senior Indebtedness
at any time outstanding does not exceed the applicable limitations thereon as
provided in the definition of "Senior Indebtedness" set forth herein and (ii)
the Pac-Van Credit Documents so long as the aggregate principal amount of the
Pac-Van

 
40

--------------------------------------------------------------------------------

 

Indebtedness at any time outstanding does not exceed the applicable limitations
thereon as provided in the definition of "Pac-Van Indebtedness" set forth
herein; and


(c)           Indebtedness of Pac-Van and its Subsidiaries secured by Liens
permitted by Section 8.04(f), and extensions, renewals and refinancings thereof;
provided that the aggregate amount of all such Indebtedness at any time
outstanding shall not exceed $2,500,000.


8.08           Ownership of Subsidiaries.


Permit any Person (other than the Borrower or any wholly owned Subsidiary of the
Borrower) to own any Capital Stock of any Subsidiary of the Borrower.


8.09           Restricted Payments; Management Fees.


Make any Restricted Payments in any fiscal year or pay any guaranty fees,
management fees or similar fees to any Person in any fiscal year; provided that:


(a)           so long as no Default or Event of Default shall have occurred and
be continuing or would be directly or indirectly caused as a result thereof, the
Borrower may pay guaranty fees to Ronald F. Valenta in an aggregate amount not
to exceed $120,000 in any fiscal year; provided that (i) the applicable guaranty
agreement (including the guaranty fee arrangements) or similar documentation
shall be in form and substance reasonably acceptable to the Required Lenders and
(ii) all such fees and other reimbursement or payment obligations of the
Borrower to Ronald F. Valenta pursuant to any such agreement shall be
subordinated to the Subdebt Obligations on terms and conditions and pursuant to
documentation in each case in form and substance reasonably acceptable to the
Required Lenders; and


(b)           any Subsidiary of the Borrower may pay dividends, pay management
fees, or make other distributions to the Borrower or any to other Subsidiary of
the Borrower that is a Loan Party.


8.10           ERISA Event.


Permit any ERISA Event to occur or fail to pay any contribution required to meet
minimum funding standards or to comply with any reporting or other obligation
under ERISA.


8.11           Material Adverse Condition.


Permit an event to occur or condition to exist which has or would have a
Material Adverse Effect upon the financial condition of the Borrower, as
determined in the sole discretion of the Lenders.


8.12           Investments.


Make or hold any Investments, except:
 
(a)           employee advances in the ordinary course of business;


(b)           demand deposit accounts maintained in the ordinary course of
business;


(c)           Investments consisting of an Acquisition; provided that:


(i)           the business or division acquired are for use, or the Person
acquired is engaged, in the businesses engaged in by the Loan Parties on the
Closing Date;

 
41

--------------------------------------------------------------------------------

 

(ii)           immediately before and after giving effect to such Acquisition,
no Event of Default or Default shall exist;


(iii)           the aggregate cash and non-cash consideration to be paid by the
Loan Parties (including any Indebtedness assumed or issued in connection
therewith, the amount thereof to be calculated in accordance with GAAP) in
connection for all such Acquisitions made in any fiscal year does not exceed
$10,000,000;


(iv)           immediately after giving effect to such Acquisition, the Borrower
is in pro forma compliance with all the financial ratios and restrictions set
forth in Section 8.15;


(v)           in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition;


(vi)           reasonably prior to the closing of such Acquisition (an in any
event not less than five (5) Business Days), the Administrative Agent shall have
received draft copies of each material document, instrument and agreement to be
executed in connection with such Acquisition with complete executed copies to be
delivered to Administrative Agent by Borrower immediately following closing of
the Acquisition, together with all lien search reports and lien release letters
and other documents as the Administrative Agent may require to evidence the
termination of Liens on the assets or business to be acquired;


(vii)           not less than ten Business Days prior to such Acquisition, the
Administrative Agent and the Lenders shall have received an acquisition summary
with respect to the Person and/or business or division to be acquired, such
summary to include a reasonably detailed description thereof (including
financial information) and operating results (including financial statements for
the most recent 12 month period for which they are available and as otherwise
available), the terms and conditions, including economic terms, of the proposed
Acquisition, and the Borrower’s calculation of pro forma Consolidated EBITDA
relating thereto;


(viii)           the Administrative Agent and Required Lenders shall have
approved the Company’s computation of pro forma Consolidated EBITDA; and


(ix)           if the Acquisition is structured as a merger between the Borrower
and the target entity, or a domestic Wholly Owned Subsidiary and the target
entity, the Borrower or such Wholly Owned Subsidiary, as applicable, is the
surviving entity.


(d)           (i)  Investments by any Loan Party that are existing on the date
hereof in the Capital Stock of its Subsidiaries and (ii) additional Investments
by any Loan Party in any other Loan Party.


8.13           [Intentionally Omitted].


8.14           Ownership.


Permit any material change in ownership of the Capital Stock of the Borrower or
any of its Subsidiaries.



 
42

--------------------------------------------------------------------------------

 

8.15           Financial Covenants.


(a)           Total Leverage Ratio.  As of the end of each fiscal quarter ending
after the Closing Date, permit the Total Leverage Ratio for the four quarter
period then ending to be greater than the ratio set forth below opposite such
date:
 
Fiscal Quarter Ending
 
Maximum
Total Leverage Ratio
September 30, 2010
 
6.25 to 1.00
December 31, 2010
 
6.25 to 1.00
March 31, 2011
 
6.25 to 1.00
June 30, 2011
 
6.25 to 1.00
September 30, 2011 and thereafter
 
6.00 to 1.00



(b)           Minimum Consolidated EBITDA.  As of the end of each fiscal quarter
ending after the Closing Date, permit Consolidated EBITDA for the four quarter
period then ending be less than $28,000,000.


(c)           Calculation of Financial Covenants.  The covenants set forth in
subsection (a) of this Section 8.15 shall be calculated by converting Australian
Dollars to U.S. Dollars using the foreign currency exchange rate in effect as of
the last day of the applicable fiscal quarter.


8.16           Prepayment of other Indebtedness.


If any Default or Event of Default has occurred and is continuing or would be
directly or indirectly caused as a result thereof, make (or give any notice with
respect thereto) any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of such Person (other than Indebtedness under the Loan
Documents or the Senior Transaction Documents) (in each case, whether or not
mandatory); or


8.17           [Intentionally Omitted].


8.18           Restrictions on Holding Companies.


Notwithstanding any other provision of this Agreement, the Borrower and GFNA
shall not incur any Indebtedness nor grant any Liens upon any of its properties
or assets nor engage in any operations, business or activity (including, without
limitation, any issuance of additional shares of its Capital Stock or other
equity interests after the Closing Date) other than (a) the Indebtedness under
the Loan Documents and the Senior Transaction Documents, (b) holding the Capital
Stock of its Subsidiaries, (c) guaranteeing the Subdebt Obligations as provided
in the Subdebt Guaranty, and (d) guaranteeing the Senior Indebtedness and, in
the case of GFNA, the Pac-Van Indebtedness.


8.19           Affiliate Transactions.


Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service to, any Affiliate
of any Loan Party except (i) the payment of the guaranty fees to Ronald F.
Valenta to the extent permitted under Section 8.09 hereof, (ii) in the ordinary
course of and pursuant to the reasonable requirements of such Person’s business
and upon fair and

 
43

--------------------------------------------------------------------------------

 

reasonable terms no less favorable to such Person than could be obtained in a
comparable arm’s-length transaction with an unaffiliated Person and (iii) a
management agreement with GFN Mobile Storage pursuant to which GFN Mobile
Storage pays management fees to a Loan Party.


8.20           Changes to Organization Documents; Fiscal Year; Etc.


(a)           Amend, modify or change is charter or bylaws (or equivalent
organization documents) in a manner that could reasonably be expected to
materially adversely affect the interests of the Administrative Agent and the
Lenders, (b) change its fiscal year from that in effect on the Closing Date or
(c) change its state of formation or organization form.


8.21           Restrictions on Activities of, and Investments in, GFN Mobile
Storage.


(a)           Permit GFN Mobile Storage to (a) incur any Indebtedness or payment
obligation (contingent or otherwise) that is guaranteed by any Loan Party or is
recourse to or obligates any Loan Party, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, (b) incur any Indebtedness that, if in
default in any respect, would permit (upon notice, lapse of time or both) any
holder of Indebtedness of any Loan Party to declare a default on such
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity date, or (c) not be a wholly-owned Subsidiary of the
Borrower.


(b)           Other than the ownership of the Capital Stock of GFN Mobile
Storage by the Borrower on the date hereof, make any Investment in GFN Mobile
Storage.


 
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


Any of the following shall constitute an Event of Default (an "Event of
Default"):


(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of Principal of any
Notes, or (ii) within five (5) days after the same becomes due, any interest on
any Notes, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document; or


(b)           Specific Covenants.  The Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in Sections 7.05,
7.22 or Article VIII when and as required to be performed or observed or and
such failure continues after written notice thereof has been given to the
Borrower by the Lenders or after the Borrower becomes aware, or any Responsible
Officer of the Borrower becomes aware, thereof; or


(c)           Other Defaults.  The Borrower or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or subsection (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after written notice thereof has been given to the Borrower by the Lenders or
after the Borrower becomes aware, or any Responsible Officer of the Borrower
becomes aware, thereof; or



 
44

--------------------------------------------------------------------------------

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or materially misleading when made or deemed made; or


(e)           Cross-Default; Cross-Acceleration to Senior Transaction Documents.


(i)           The Borrower or any of its Subsidiaries (A) fails after all
applicable grace periods to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness under the Senior Transaction
Documents) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness (other than Senior Indebtedness under the Senior Transaction
Documents) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such guarantee to become payable or cash collateral in respect
thereof to be demanded; or


(ii)           The Borrower or any of its Subsidiaries shall default in the
payment when due, or in the performance or observance, of any material
obligation or material condition of any Contractual Obligation (other than the
Senior Transaction Documents) the result of which could reasonably be expected
to have a Material Adverse Effect, unless, but only as long as, the existence of
any such default is being contested by the Borrower or any such Subsidiary in
good faith by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of such Borrower or any such Subsidiary to
the extent required by GAAP; or


(iii)           (A) The Borrower or any of its Subsidiaries shall fail after all
applicable grace periods to pay any of the Borrower’s obligations under the
Senior Credit Agreement as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise, or (B) any
other event of default or other default under the Senior Credit Agreement occurs
and, in each case as a consequence thereof, any or all of the Senior
Indebtedness has become, or has been declared, due and payable before its stated
maturity by acceleration or otherwise; or


(f)           Insolvency Proceedings, Etc.  The Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or



 
45

--------------------------------------------------------------------------------

 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any of
its Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


(h)           Judgments.  There is entered against the Borrower or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not paid or
covered by indemnification or independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of fifteen (15) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


(i)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Subdebt Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or


(j)           ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount.


9.02           Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, then (A) if such event is an
Event of Default specified in Section 9.01(f) or Section 9.01(g), all of the
Notes shall automatically become immediately due and payable, together with
interest accrued and premium, if any, thereon, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower
and each other Loan Party, (B) if such event is an Event of Default specified in
Section 9.01(a), any Lender may, at its option, declare by notice in writing to
the Borrower all of its Notes to be, and all of its Notes shall thereupon be and
become, immediately due and payable, together with interest accrued thereon
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and each other Loan Party, and (C) if such
event is any other Event of Default, Lenders holding an aggregate Principal
amount of greater than fifty percent (50%) or more of outstanding Notes may, at
their option, declare by notice in writing to the Borrower all of its Notes to
be, and all of its Notes shall thereupon be and become, immediately due and
payable, together with interest accrued thereon without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower and each other Loan Party.  The Principal amount of the Notes payable
upon an Event of Default and acceleration pursuant to this Section 9.02 shall be
an amount equal to the outstanding Principal amount of the Notes.
 

 
46

--------------------------------------------------------------------------------

 

9.03           Other Remedies.


Subject to the provisions of the Intercreditor Agreements (a) if any Event of
Default under Section 9.01(a), (f) or (g) shall occur and be continuing, any
Lender, and (b) if any other Event of Default shall occur and be continuing, the
Required Lenders, may proceed to protect and enforce its rights under this
Agreement and the Notes by exercising such remedies as are available under
applicable law, either by suit in equity or by action at law, or both, whether
for specific performance of any covenant or other agreement contained in this
Agreement or in aid of the exercise of any power granted in this Agreement.  No
remedy conferred in this Agreement upon any Lender is intended to be exclusive
of any other remedy, and each and every such remedy shall be cumulative and in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.


9.04           Rescission of Acceleration.


The provisions of Section 9.02 are subject to the condition that if the
Principal of and accrued interest on the Notes have been declared immediately
due and payable by reason of the occurrence of any Event of Default described in
Section 9.01(e)(ii), the Required Lenders may, by written instrument filed with
the Borrower, rescind and annul such declaration and the consequences thereof,
provided that at the time such declaration is annulled and rescinded:


(a)           no judgment or decree has been entered for the payment of any
monies due pursuant to the Notes or this Agreement;


(b)           all arrears of interest and Principal upon all the Notes and all
other sums payable under the Notes and under this Agreement shall have been duly
paid, unless the same specifically has been waived in writing by the Required
Lenders; and


(c)           each and every other Event of Default shall have been made good,
cured or waived;
and provided further that no such rescission and annulment shall extend to or
affect any subsequent Event of Default or impair any right consequent thereto.
 
ARTICLE X.
MISCELLANEOUS


As further and special provisions set forth under this Agreement, the parties
hereto further warrant, covenant, contract and agree each with the other as
follows:


10.01           Entire Agreement.


This Agreement, the Loan Documents and other documents referred to herein and
therein constitute the entire understanding among the parties as to the subject
matter specifically referred to herein or therein.


10.02           Reimbursement of Expenses.


The Borrower agrees (a) to pay upon demand all reasonable out-of-pocket costs
and expenses of the Administrative Agent and the Lenders (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent and the Lenders) in connection with (i) the Lenders’ due diligence
investigation in connection with, and the preparation, negotiation, execution,
delivery of, this Agreement and the other Loan Documents, and any amendment,
modification or waiver hereof or thereof or consent with respect hereto or
thereto and (ii) the administration, monitoring and review of the Notes
(including, without limitation, out-of-pocket expenses for travel, meals,
long-distance telephone calls, wire transfers,

 
47

--------------------------------------------------------------------------------

 

facsimile transmissions and copying), (b) to pay upon demand all reasonable
out-of-pocket costs and expenses of the Lenders (including, without limitation,
reasonable attorneys’ fees and expenses) in connection with (x) any refinancing
or restructuring of the Notes, whether in the nature of a "work-out," in any
insolvency or bankruptcy proceeding or otherwise and whether or not consummated,
and (y) the enforcement, attempted enforcement or preservation of any rights or
remedies under this Agreement or any of the other Loan Documents, whether in any
action, suit or proceeding (including any bankruptcy or insolvency proceeding)
or otherwise, (c) to pay upon demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Lenders and their assignees
(including, without limitations, Attorney Costs) in connection with the
assignment, transfers or syndication of the Notes and (d) to pay and hold the
Administrative Agent and the Lenders harmless from and against all liability for
any intangibles, documentary, stamp or other similar taxes, fees and excises, if
any, including any interest and penalties, and any finder’s or brokerage fees,
commissions and expenses (other than any fees, commissions or expenses of
finders or brokers engaged by the Lenders), that may be payable in connection
with the Notes contemplated by this Agreement and the other Loan Documents.


10.03           Survival of Agreements and Representations and Warranties.


All agreements, representations and warranties contained herein or made in
writing by the Loan Parties (x) shall be considered to have been relied upon by
the Lenders, (y) shall survive the execution and delivery of this Agreement, the
Notes and payment therefor or termination of this Agreement and may be relied
upon by any subsequent Lenders, regardless of any investigation made at any time
by or on behalf of the Lenders and (z) shall continue in full force and effect
until the repayment in full of the Notes and all other Subdebt Obligations (it
being understood and agreed that indemnification obligations shall specifically
survive the repayment of the Notes and Subdebt Obligations).


10.04           No Waiver.


No delay by or on behalf of the Lenders in exercising any rights conferred
hereunder, and no course of dealing between the Lenders and the Borrower shall
operate as a waiver of any right granted hereunder, unless expressly waived in
writing by the party whose waiver is alleged.


10.05           Binding Effect; Participations.


All covenants, representations, warranties and other stipulations in this
Agreement and other documents referred to herein, given by or on behalf of any
of the parties hereto, shall bind and inure to the benefit of the respective
successors, heirs, personal representatives and assigns of the parties hereto,
except that each of the Borrower and the other Loan Parties may not assign or
transfer any of its respective rights or obligations under this Agreement or any
of the other Loan Documents without the prior written consent of the Lenders.


10.06           Initial Holder.


The Borrower shall be entitled to treat and deal with the Lenders, and shall not
be required to recognize any other Person as the holder of the Note, except
after production of such Note duly endorsed for transfer, together with such
documentation as the Borrower may reasonably require concerning compliance with
federal or state securities laws, or after receipt by the Borrower of written
notice from the Person theretofore entitled to be treated as the holder advising
the Borrower of the transfer of such Note to such other Person and stating the
latter’s address, together with such documentation as the Borrower may
reasonably require concerning compliance with federal or state securities laws.



 
48

--------------------------------------------------------------------------------

 

10.07           Cumulative Powers.


No remedy herein conferred upon the Lenders or any holder of the Note is
intended to be exclusive of any other remedy, and each such remedy shall be
cumulative and in addition to every other remedy given hereunder or now or
hereafter existing at law, or in equity or by statute or otherwise.


10.08           Loss of Securities; Reissue of Securities in Lesser
Denominations.


Upon:


(a)           receipt of evidence satisfactory to the Borrower of loss, theft,
mutilation or destruction of the Note, and


(b)           in the case of any such loss, theft or destruction, upon delivery
of indemnity in such form and amount as shall be reasonably satisfactory to the
Borrower, or in the event of such mutilation, upon surrender and cancellation of
such Note,


the Borrower will make and deliver a new Note of like tenor, in lieu of such
lost, stolen, mutilated or destroyed Note.  In addition, upon request of any
holder of a Note, or other securities of the Borrower now or hereafter issued by
the Borrower to the Lenders, and upon surrender of such Note, or other
securities to the Borrower and compliance with any restrictive legends, the
Borrower will reissue, in lesser denominations to parties designated by such
holder, new certificates or other securities in the equivalent amounts of such
other securities surrendered.


10.09           Communications.


All communications and notices pro­vided for hereunder shall be sent by personal
delivery, nationally recognized overnight courier, facsimile or registered or
certified mail, to the Lenders and the Borrower at their addresses set forth on
Schedule 10.09, respectively, or to such other address with respect to any party
as such party shall notify the other parties hereto in writing.  Any notice
required to be given hereunder by one party to another shall be deemed to have
been received (i) when delivered, if personally delivered or sent via facsimile,
or (ii) one day following delivery to a nationally recognized overnight courier
or (iii) on the third business day following the date on which the piece of mail
containing such communication is posted, if sent by certified or registered
mail.  Except as otherwise provided for herein, all requests for disclosure or
other provision of information to be made or otherwise given by the Borrower
shall be completed no later than ten (10) days following the receipt by the
Borrower of a written request therefor in the manner described in this
Section 10.09.


10.10           Form, Registration, Transfer and Exchange of Notes; Lost Notes.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Transferee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in

 
49

--------------------------------------------------------------------------------

 

this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)           Any Lender may assign to one or more Eligible Transferees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Notes at the time owing to it); provided that:


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Notes at the time owing to it, or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund as
defined in subsection (h) of this Section with respect to a Lender, shall not be
less than $1,000,000 unless each of the Administrative Agent otherwise consents
(each such consent not to be unreasonably withheld or delayed);


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Notes assigned;


(iii)           the parties to each assignment shall execute and deliver to the
Administrative Agent an assignment and assumption (an "Assignment and
Assumption") in form and substance acceptable to the Administrative Agent; and


(iv)           each Lender seeking to make an assignment hereunder shall use
commercially reasonable efforts to make such an assignment to an assignee that
is either not subject to or entitled to a complete exemption from United States
withholding tax with respect to payments to be made under this Investment
Agreement and under any Note.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the  assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement).  Upon request, Administrative Agent shall
prepare and the Borrower shall execute and deliver a Note ("Replacement Note")
to the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount of
each Lender’s Notes owing to, each Lender pursuant to the terms hereof from time
to time (the "Register").  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 
50

--------------------------------------------------------------------------------

 

(d)           Any Lender may, without the consent of, but with prior notice to
the Administrative Agent, sell participations to one or more entities (a
"Participant") in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Notes owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) except to the extent consented to by
Administrative Agent in its sole discretion with respect to each participation,
any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.


(e)           A Participant shall not be entitled to receive any greater payment
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant.


(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           Any Lender may make an assignment to any Person as provided for
herein provided that (i) such Assignment is made in compliance with the
Securities Act and any applicable state securities laws, (ii) such Lender has
provided the Borrower with such information as to such Transferee’s compliance
with applicable securities laws as reasonably may be requested by the
Borrower.  The Borrower shall cooperate in connection with any such Transfer
including providing such information to any Lender or such Lender’s proposed
Transferee as, in the reasonable opinion of counsel to the transferor, may be
necessary to satisfy the requirements of Rule 144A of the Securities Act in
connection with any Transfer to a "Qualified Institutional Buyer" under such
rule.  Upon any Transfer, the Transferee shall, to the extent of such Transfer,
be entitled to exercise the rights of the Lender making such Transfer and shall
thereunder be deemed a "Lender" under this Agreement.


(h)           Upon original issuance, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, each
Note (and all securities issued in exchange therefor or substitution thereof)
shall bear the following legend:


"THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED PURSUANT TO ANY
APPLICABLE STATE SECURITIES LAW.  THIS NOTE MAY BE RESOLD ONLY IF REGISTERED
PURSUANT TO THE PROVISIONS OF THE ACT AND QUALIFIED PURSUANT TO APPLICABLE STATE
SECURITIES LAWS OR IF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE, EXCEPT UNDER CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION,
QUALIFICATION NOR EXEMPTION IS REQUIRED BY LAW.


THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF JULY 16, 2010, THE "SUBORDINATION
AGREEMENT") BY AND AMONG GENERAL FINANCE CORPORATION (THE

 
51

--------------------------------------------------------------------------------

 

"COMPANY"), UNION BANK (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE "SENIOR
LENDER"), AND LAMINAR DIRECT CAPITAL, L.L.C., TO THE INDEBTEDNESS (INCLUDING
ACCRUED INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN COMMERCIAL CREDIT
AGREEMENT DATED AS OF MARCH 28, 2008 BY AND BETWEEN THE COMPANY, AND THE SENIOR
LENDERS, AND THE OTHER DOCUMENTS RELATED THERETO AS SUCH LOAN AGREEMENT AND
OTHER DOCUMENTS HAVE BEEN AMENDED AND MAY BE FURTHER AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS
REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


The Borrower shall, from time to time at the request of any Lender, execute and
deliver to such Lender or to such party or parties as such Lender may designate,
all further instruments as may in such Lender’s reasonable opinion be necessary
or advisable to give full force and effect to any Transfer and shall provide to
such Lender or to such party or parties as such Lender may designate all such
information as such Lender reasonably may request.


10.11           Confidentiality; Public Announcements.


(a)           Each Lender shall use its best efforts not to make public
disclosure of any information designated by the Borrower in writing as
confidential, including financial terms and financial and organizational
information contained in any documents, statements, certificates, materials or
information furnished, or to be furnished, by the Borrower in connection with
the Notes contemplated by this Agreement; provided, however, that the foregoing
shall not be construed, now or in the future, to apply to any information
reflected in any recorded document, information which is independently developed
by such Lender, information obtained from sources other than the Borrower or
information that is or becomes in the public domain other than through the fault
of such Lender, nor shall it be construed to prevent such Lender from (i) making
any disclosure of any information (A) if required to do so by any requirement of
Law, (B) to any Governmental Authority having or claiming authority to regulate
or oversee any aspect of the Lender’s business or that of the Borrower or
affiliates of such Lender in connection with the exercise of such authority or
claimed authority, or (C) pursuant to subpoena; or (ii) to the extent such
Lender or its counsel deems necessary or appropriate to do so to effect or
preserve its security for any applicable investment or financing or to enforce
any remedy provided herein or in any applicable investment or financing
documents or otherwise available by law; or (iii) making, on a confidential
basis, such disclosures as such Lender deems necessary or appropriate to such
Lender’s legal counsel or accountants (including outside auditors); or
(iv) making such disclosures as such Lender reasonably deems necessary or
appropriate to any bank or financial institution or other entity, and/or counsel
to or other representatives of such bank or financial institution or other
entity, to which such Lender in good faith desires to sell an interest in any
applicable investment or financing; provided, however, that such bank, financial
institution or other entity or counsel to or representative thereof, agrees to
take reasonable steps to maintain the confidentiality of such disclosures; or
(v) making such disclosures to (x) any bank or financial institution and (y)
S&P, Moody’s and/or other ratings agency, as such Lender reasonably deems
necessary or appropriate in connection with such Lender’s obtaining financing;
provided, however, that such bank, financial institution, S&P, Moody’s and/or
such other ratings agency agrees to take reasonable steps to maintain the
confidentiality of such disclosures; or (vi) making such disclosures to its
investors or potential investors as such Lender reasonably deems necessary or
appropriate; provided, however, that such investors or potential investors shall
be informed of the confidentiality of such information.

 
52

--------------------------------------------------------------------------------

 

(b)           The Required Lenders shall have the right to review and approve,
such approval not to be unreasonably withheld, any public announcement or public
filing made after the Closing Date relating to the Note, or to the Lenders in
any way before any such announcement or filing is announced or filed, provided,
however, no review or approval shall be required for any such announcement or
filing required to be announced or filed by law.  In addition, the Lenders shall
provide the Borrower an opportunity to review and approve any public
announcement issued by the Lenders specifically relating to the Note, such
approval not to be unreasonably withheld or delayed; provided, however, no
review or approval shall be required for any such announcement required to be
announced by law; provided further, the Lenders shall provide the Borrower with
an advance copy of any regulatory filings or tombstone ads prepared by or on
behalf of the Lenders, but shall not be required to obtain approval by the
Borrower.


10.12           Governing Law.


This Agreement shall be governed in all respects by the laws of the State of New
York without regard to conflicts of laws.


10.13           Headings.


The descriptive section headings herein have been inserted for convenience only
and shall not be deemed to limit or otherwise affect the construction of any
provisions hereof.


10.14           Multiple Originals.


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.


10.15           Amendment or Waiver.


This Agreement may be amended, and the Borrower may take any action herein
prohibited, or omit to perform any act herein required to be performed by them,
if the Borrower shall obtain the prior written consent of the Required Lenders
to such amendment, action or omission to act; provided, however, that, without
the prior written consent of all of the Lenders, no such agreement shall
(i) decrease or forgive the Principal amount of, or extend the Maturity Date of
any Note, or decrease the rate of interest or premium on the Note, or any fees
or other amounts payable hereunder, (ii) effect any waiver, amendment or
modification that by its terms changes the amount, allocation, payment or pro
rata sharing of payment on or among the Notes, or any date fixed by this
Agreement or any other Loan Document for any payment of Principal, interest or
premium, (iii) amend the provisions of this Section 10.15, the definition of the
term "Required Lenders" or of the term "Note", (iv) release all or substantially
all of the Guarantors from their guaranty obligations under the applicable Loan
Documents, except in the case of a Subsidiary of the Borrower, to the extent
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or (v) release the Borrower from its obligations under the Loan
Documents.  Each holder of a Note, at the time or times thereafter outstanding,
shall be bound by any consent authorized by this Section 10.15, whether or not
the Note shall have been marked to indicate such consent.


10.16           Waiver of Jury Trial.


THE LENDERS AND THE BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT, OR ANY OTHER AGREEMENT, INSTRUMENT OR

 
53

--------------------------------------------------------------------------------

 

DOCUMENT CONTEMPLATED HEREBY OR DELIVER IN CONNECTION HEREWITH AND AGREE THAT
ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.


10.17           Consent to Jurisdiction and Service of Process.


ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER WITH RESPECT TO THIS
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER ACCEPTS, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT
FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.  EACH OF THE LOAN PARTIES
IRREVOCABLY AGREES THAT ALL SERVICE OF PROCESS IN ANY SUCH PROCEEDINGS IN ANY
SUCH COURT MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SET FORTH IN SCHEDULE 10.09 OR AT SUCH OTHER ADDRESS OF WHICH THE
LENDERS SHALL HAVE BEEN NOTIFIED PURSUANT THERETO, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY THE BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH JURISDICTION.  NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURT OF ANY OTHER JURISDICTION.


10.18           Indemnification; Damage Waiver.


(a)           The Loan Parties, jointly and severally, and without limitation as
to time, will defend and indemnify the Lenders and their respective officers,
directors, managers, employees, attorneys and agents (each, an "Indemnified
Party") against, and hold each Indemnified Party harmless from, all losses,
claims, damages, liabilities, costs (including the costs of preparation and
attorneys’ fees and expenses) (collectively, the "Losses") incurred by any
Indemnified Party as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by any Loan
Party herein, (ii) any breach of any covenant, agreement or obligation of any
Loan Party contained in any of the Loan Documents or (iii) any investigation or
proceeding against a Loan Party or any Indemnified Party and arising out of or
in connection with this Agreement or any of the Loan Documents, whether or not
the transactions contemplated by this Agreement are consummated, which
investigation or proceeding requires the participation of, or is commenced or
filed against, any Indemnified Party because of this Agreement, any other
Transaction Document or such other documents and the transactions contemplated
hereby or thereby, other than any Losses resulting from action on the part of
such Indemnified Party which is finally determined in such proceeding to be
primarily and directly a result of such party’s gross negligence or willful
misconduct.  Each Loan Party agrees to reimburse each Indemnified Party promptly
for all such Losses as they are incurred by such Indemnified Party in connection
with the investigation of, preparation for or defense of any pending or
threatened claim or any action or proceeding arising therefrom.  The Lenders
agrees to reimburse the Borrower for any payments made by the Borrower to the
Lenders pursuant to this paragraph for Losses which

 
54

--------------------------------------------------------------------------------

 

are finally determined in such proceeding to primarily and directly result from
the gross negligence or willful misconduct of the Lenders.  The obligations of
the Loan Parties under this paragraph will survive any transfer of the Notes by
the Lenders and the termination of this Agreement.  In the event that the
foregoing indemnity is unavailable or insufficient to hold an Indemnified Party
harmless, then the Loan Parties will contribute to amounts paid or payable by
such Indemnified Party in respect of such Indemnified Party’s Losses in such
proportions as appropriately reflect the relative benefits received by and fault
of the Borrower and such Indemnified Party in connection with the matters as to
which such Losses relate and other equitable considerations.


(b)           If any action, proceeding or investigation is commenced, as to
which any Indemnified Party proposes to demand such indemnification, it shall
notify the Borrower with reasonable promptness; provided, however, that any
failure by such Indemnified Party to notify the Borrower shall not relieve the
Loan Parties from their obligations hereunder except to the extent the Borrower
are prejudiced thereby.  The Loan Parties shall be entitled to assume the
defense of any such action, proceeding or investigation, including the
employment of counsel and the payment of all fees and expenses.  The Indemnified
Party shall have the right to employ separate counsel in connection with any
such action, proceeding or investigation and to participate in the defense
thereof, but the fees and expenses of such counsel shall be paid by the
Indemnified Party, unless (i) the Loan Parties have failed to assume the defense
and employ counsel as provided herein, (ii) the Loan Parties have agreed in
writing to pay such fees and expenses of separate counsel or (iii) an action,
proceeding, or investigation has been commenced against both the Indemnified
Party and/or a Loan Party and representation of both such Loan Parties and the
Indemnified Party by the same counsel would be inappropriate because of actual
or potential conflicts of interest between the parties.  In the case of any
circumstance described in clauses (i), (ii) or (iii) of the immediately
preceding sentence, the Loan Parties shall be responsible for the reasonable
fees and expenses of such separate counsel; provided, however, that the Borrower
shall not in any event be required to pay the fees and expenses of more than one
separate counsel (and, if deemed necessary by such separate counsel, appropriate
local counsel who shall report to such separate counsel) for all Indemnified
Parties.  The Loan Parties shall be liable only for settlement of any claim
against an Indemnified Party made with the Loan Parties’ written consent.


(c)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
or the use of the proceeds thereof.  No Indemnified Party shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


10.19           Regulatory Requirements.


In the event of any reasonable determination by any Lender that, by reason of
any existing or future federal or state law, statute, rule, regulation,
guideline, order, court or administrative ruling, request or directive (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) (collectively, a "Regulatory Requirement"), such Lender is
effectively restricted or prohibited from holding any of the Notes, or otherwise
realizing upon or receiving the benefits intended under the Notes, the Borrower
shall, and shall cause their Subsidiaries, to take such action as such Lenders
and the Borrower shall jointly agree in good faith to be reasonably necessary to
permit such Lenders to comply with such Regulatory Requirement.  The reasonable
costs of taking such action shall be borne by the Borrower.



 
55

--------------------------------------------------------------------------------

 

10.20           USA Patriot-Act Notice.


Each Lender (for itself and not on behalf of any Lender) hereby notifies each of
the Loan Parties that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the "Patriot
Act"), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of each of the
Loan Parties and other information that will allow such Lender, as applicable,
to identify each Loan Party in accordance with the Act.
 
ARTICLE XI.
AGENCY PROVISIONS


11.01           Appointment.


Each of the Lenders hereby irrevocably designates and appoints Laminar as the
Administrative Agent of such Lender (or the Lenders represented by it) under
this Agreement and the other Loan Documents for the term hereof (and Laminar
hereby accepts such appointment) and each such Lender irrevocably authorizes
Laminar to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement or the other Loan Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or the
other Loan Documents or otherwise exist against the Administrative Agent.  Any
reference to the Administrative Agent in this Agreement or the other Loan
Documents shall be deemed to refer to the Administrative Agent solely in its
capacity as Administrative Agent and not in its capacity, if any, as a Lender.


11.02           Delegation of Duties.


The Administrative Agent may execute any of its respective duties under this
Agreement or the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by the
Administrative Agent with reasonable care.
 
11.03           Exculpatory Provisions.


Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates shall be (i) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement (except for actions occasioned by its or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement, the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower or any of its Subsidiaries to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained
 

 
56

--------------------------------------------------------------------------------

 

in, or conditions of, this Agreement or of any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of its
Subsidiaries.
 
11.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless the
Administrative Agent shall have actual notice of any transferee.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement and the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or, when expressly
required hereby, all the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action except for its own gross negligence or willful misconduct.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, when expressly required
hereby, all the Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
Lenders.
 
11.05           Notices of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default hereunder or under any other Loan Document
unless it has received notice of such Event of Default in accordance with the
terms of hereof or thereof or notice from a Lender or the Borrower referring to
this Agreement or the other Loan Documents, describing such Event of Default and
stating that such notice is a "notice of default."  In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement or the
other Loan Documents expressly require that any such action be taken or not be
taken only with the consent and authorization or the request of the Lenders or
Required Lenders, as applicable.
 
11.06           Non-Reliance on the Administrative Agent and Other Lenders.


Each of the Lenders expressly acknowledges that neither the Administrative Agent
nor any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Borrower or any of its Subsidiaries,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each of the Lenders, represents that it has
made and will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of
 

 
57

--------------------------------------------------------------------------------

 

the Borrower and its Subsidiaries.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.
 
11.07           Indemnification.


Each of the Lenders hereby agrees to indemnify the Administrative Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to the
respective amounts of their Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement, the other Loan Documents, or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 11.07 shall survive the payment of the Notes and all other
amounts payable hereunder and the termination of this Agreement and the other
Loan Documents.
 
11.08           The Administrative Agent in Its Individual Capacity.


The Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder.  With respect to any Note issued to it, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the term "Lenders" shall include the Administrative
Agent in its individual capacity.
 
11.09           Resignation of the Administrative Agent; Successor
Administrative Agent.


The Administrative Agent may resign as Administrative Agent at any time by
giving thirty (30) days advance notice thereof to the Lenders and the Borrower
and, thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder.  Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld), to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, been approved (so long as no Event of Default has occurred and is
continuing) by the Borrower or have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section
11.09 shall continue in effect for its benefit in respect of any actions

 
58

--------------------------------------------------------------------------------

 

taken or omitted to be taken by it while it was acting as Administrative
Agent.  If no successor has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above.


11.10           Reimbursement by Lenders.


To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.02 or Section 10.18 to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
applicable percentage thereof (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such
capacity.  For the purposes of this Section 11.10, the "applicable percentage"
of a Lender shall be the percentage of the total aggregate principal amount of
the Notes represented by the Notes held by such Lender at such time.






[remainder of page intentionally left blank]





 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:


GENERAL FINANCE CORPORATION


By:           /s/ Christopher A.
Wilson                                                     
Name:      Christopher A. Wilson
Title:        General Counsel

















 
60

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
 
LAMINAR DIRECT CAPITAL, L.L.C.
as Administrative Agent
 
By:       /s/ Robert T. Ladd                                               
Name: Robert T. Ladd
Title:   Authorized Signatory
 




 
61

--------------------------------------------------------------------------------

 



 
LENDERS:
 
SPV CAPITAL FUNDING, L.L.C.
 
By:         /s/ Robert T. Ladd                                       
Name:    Robert T. Ladd                                                  
Title:      Authorized Signatory                                               
 
 






 
62

--------------------------------------------------------------------------------

 

SCHEDULE 3.01


ISSUE PRICE OF NOTES


 
Name of Purchaser
 
Name in which to
Register Notes
 
Principal Amount
of Notes
   
Issue Price for
Notes
 
 
Payment
Wire Instructions
SPV Capital Funding, L.L.C.
Same
  $ 15,000,000     $ 15,000,000  
VIA WIRE TRANSFER TO:
 
State Street Bank and Trust
Boston, MA
ABA #:  011000028
Credit:  SPV Capital Funding, L.L.C.
Acct # :  00602854
FFC: ESH9
Attn: Bill Reilly
Ref: General Finance Corporation






 
63

--------------------------------------------------------------------------------

 

SCHEDULE 10.09


ADDRESSES OF THE LOAN PARTIES AND LENDERS


ADDRESS OF THE BORROWER AND OTHER LOAN PARTIES:


Borrower:


General Finance Corporation
39 East Union Street
Pasadena, California 91103
Attention: Charles E. Barrantes
Telephone: (626) 584-9722 ext. 1007
Facsimile: (626) 795-8090


Other Loan Parties:


[Name of applicable Loan Party]
39 East Union Street
Pasadena, California 91103
Attention: Christopher A. Wilson, Esq.
Facsimile:  (626) 795-8090




ADDRESS OF LENDER AND ADMINISTRATIVE AGENT:


Laminar Direct Capital, L.L.C., as Administrative Agent
10000 Memorial Dr., Suite 500
Houston, Texas  70024
Telephone:                      (713) 292-5404
Facsimile:                      (713) 292-5454
Attention:                      Debbie Blank


SPV Capital Funding, L.L.C., as Lender
10000 Memorial Dr., Suite 500
Houston, Texas  70024
Telephone:                      (713) 292-5404
Facsimile:                      (713) 292-5454
Attention:                      Debbie Blank


With a copy (which shall not constitute notice) to:


Laminar Direct Capital, L.L.C.
One Embarcadero Center, Suite 3860
San Francisco, CA 94111
Attention:                      John W. Felix, Director
Telephone:                      (415) 268-2801
Facsimile:                      (415) 268-2850



 
64

--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:




D. E. Shaw & Co., L.P.
1166 Avenue of the Americas, 5th Floor
New York, New York  10036
Attention:                      General Counsel and Chief of Staff, Executive
Committee
Telephone:                      (212) 478-0000
Facsimile:                      (212) 478-0100


With a copy (which shall not constitute notice) to:


Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202-4003
Attention:  John S. Chinuntdet, Esq.
Telephone:                      (704) 331-3502
Facsimile:                      (704) 378-1950







 
65

--------------------------------------------------------------------------------

 
